EXHIBIT 10.1


EXECUTION COPY

OMNIBUS AMENDMENT
THIS OMNIBUS AMENDMENT, dated June 26, 2015 (this “Amendment”) is entered into
by and among the Transaction Parties (defined below) and relates to the
following transaction documents (the “Transaction Documents”), by and among the
parties hereto: (1) the Sixth Amended and Restated Note Funding Agreement, dated
as of January 30, 2015, by and among Diamond Resorts Issuer 2008 LLC, as issuer
(the “Issuer”), Diamond Resorts Depositor 2008 LLC, as depositor (the
“Depositor”), Diamond Resort Corporation (“DRC”), Diamond Resorts Holdings, LLC
(“Holdings”) and Diamond Resorts International, Inc. (f/k/a Diamond Resorts
Parent, LLC) (“Parent”), each in its capacity as performance guarantor (the
“Performance Guarantors”), the Purchasers (as defined in the Transaction
Documents) and Funding Agents (as defined in the Transaction Documents) from
time to time party thereto and Credit Suisse AG, New York Branch, as
Administrative Agent (the “Administrative Agent”) (the “Note Funding
Agreement”); (2) the Sixth Amended and Restated Indenture, dated as of January
30, 2015, by and among the Issuer, Diamond Resorts Financial Services, Inc., as
servicer (the “Servicer”), Wells Fargo Bank, National Association, as indenture
trustee (the “Indenture Trustee”), as custodian (the “Custodian”) and as back-up
servicer (the “Back-Up Servicer”), and the Administrative Agent (the
“Indenture”); (3) the Fifth Amended and Restated Purchase Agreement, dated as of
January 30, 2015, by and between Diamond Resorts Finance Holding Company, as
seller (“DRFHC”, and together with the Issuer, the Depositor, the Performance
Guarantors, the Purchasers, the Funding Agents, the Administrative Agent, the
Servicer, the Indenture Trustee, the Custodian and the Back-Up Servicer, the
“Transaction Parties”), and the Depositor (the “Purchase Agreement”); (4) the
Fifth Amended and Restated Sale Agreement, dated as of January 30, 2015, by and
between the Depositor and the Issuer (the “Sale Agreement”); (5) the Fifth
Amended and Restated Custodial Agreement, dated as of January 30, 2015, by and
among the Custodian, the Indenture Trustee, the Issuer, the Servicer and the
Administrative Agent (the “Custodial Agreement”); (6) the Fifth Amended and
Restated Undertaking Agreement, dated as of January 30, 2015, by and among the
Performance Guarantors, the Issuer, the Indenture Trustee and the Administrative
Agent (the “Undertaking Agreement”); and (7) any other ancillary documents,
agreements, supplements and/or certificates entered into or delivered in
connection with the foregoing.
RECITALS
WHEREAS, the Transaction Parties desire to amend the Sixth Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Sixth Amended and Restated Standard Definitions”) in the manner
set forth herein.
WHEREAS, the Transaction Parties, as applicable, desire to amend the Note
Funding Agreement, the Indenture, the Purchase Agreement, the Sale Agreement and
the Undertaking Agreement in the manner set forth herein.
WHEREAS, the Transaction Parties desire to amend and restate the Custodial
Agreement in the manner set forth herein.
WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

KL2 2889986.17



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:
Section 1.01.    Amendment of the Sixth Amended and Restated Standard
Definitions
The following definitions shall replace the corresponding definitions in the
Sixth Amended and Restated Standard Definitions:
““Gross Excess Spread Percentage” shall mean for any Due Period the percentage
equivalent of a fraction:
(A) the numerator of which is the product of:
(x) the sum of (i) all collections for such Due Period on the Borrowing Base
Loans attributable to interest and (ii) amounts received from a Qualified Hedge
Counterparty during such Due Period, minus the sum of (i) the Interest
Distribution Amount on the related Payment Date (ii) the Servicing Fee on the
related Payment Date and (iii) any net hedge payment due on the related Payment
Date; and
(y) 360, divided by the actual number of days in such Due Period, and
(B) the denominator of which is the average daily Aggregate Loan Balance for
such Due Period.”
““Note Rate” means a rate per annum equal to the sum of (A) (x) with respect to
advances made by Purchasers electing the Commercial Paper Rate, the Commercial
Paper Rate for such Interest Accrual Period and (y) with respect to advances
made by Purchasers electing the Alternative Rate, the Alternative Rate for such
Interest Accrual Period and (B) the applicable Usage Fee Rate; provided, that
notwithstanding anything herein to the contrary, each Purchaser shall have the
right to elect on the date it executes the Joinder Supplement or Transfer
Supplement to fund its interest in the Notes through the issuance of commercial
paper and have its percentage interest of the outstanding principal balance bear
interest for each day during each Interest Accrual Period at a rate per annum
equal to the Alternative Rate; provided further that a Purchaser may only elect
between a Note Rate based on either the Commercial Paper Rate or the Alternative
Rate for its respective Commitment at the time of (i) its execution of a Joinder
Supplement or Transfer Supplement or (ii) it becoming a Purchaser pursuant to an
assignment effected in accordance with Section 8.1(k) of the Note Funding
Agreement.”
““Principal Distribution Amount” means with respect to (i) any Payment Date
(other than on and after the earlier to occur of the Stated Maturity and the
Rated Final Maturity Date), the amount of principal that must be repaid on the
Notes such that the principal balance of the Notes does not exceed the Borrowing
Base, after giving effect to all distributions on such Payment Date, and (ii) on
the earlier to occur of the Stated Maturity and the Rated Final Maturity Date
and thereafter, an amount equal to the Outstanding Note Balance of the Notes.”

2


KL2 2889986.17



--------------------------------------------------------------------------------



““Usage Fee Rate” means (i) for any Payment Date occurring prior to an
Amortization Event, 2.25% per annum and (ii) for any Payment Date occurring on
and after an Amortization Event, 0.00% per annum.”
The following definitions shall be added to the Sixth Amended and Restated
Standard Definitions in the appropriate alphabetical order:
““Authoritative Copy” means a document, utilizing the electronic signature
services of DocuSign that becomes part of an Electronic Timeshare Loan File
which is unique, identifiable and has no watermark or other marking that would
indicate that it is a “copy” or “duplicate” or not an original or not an
“authoritative copy”.
““Deferred Interest Distribution Amount” means, for any Payment Date occurring
on and after the occurrence of an Amortization Event, an amount equal to the sum
of (i) interest accrued during the related Interest Accrual Period at the
Deferred Rate on the related portion of the Outstanding Note Balance immediately
prior to such Payment Date and (ii) the amount of unpaid Deferred Interest
Distribution Amounts from prior Payment Dates, plus, to the extent permitted by
law, interest thereon at the related Deferred Rate. The Deferred Interest
Distribution Amount for the Notes will be calculated on the basis of actual
number of days elapsed during the Interest Accrual Period and a 360 day year.”
““Deferred Rate” means, with respect to the Notes, the applicable Note Rate plus
4.25%.”
““Deliver” means (x) with respect to a Tangible Timeshare Loan File, to deliver
physical possession of such Tangible Timeshare Loan File via reputable overnight
delivery service and (y) with respect to an Electronic Timeshare Loan File, to
direct the transfer of such Electronic Timeshare Loan File from the vault
partition of the Depositor to the Warehouse Vault Partition. The terms
“Delivery” and “Delivered” shall have corollary meanings.”
““DocuSign” means DocuSign Inc., a Washington corporation.”
““DocuSign System” means the electronic signature services and the accompanying
technology system comprised of proprietary and third party software, hardware,
network communications equipment, lines and services, computer servers, data
centers, support and maintenance services, security devices and other related
technology materials of DocuSign that assists in electronic contracting in the
timeshare industry.”
““Electronic Obligor Note” means an Obligor Note which was created
electronically using the DocuSign System and stored using the eOriginal System
in a manner in which: (1) a single Authoritative Copy of the Obligor Note exists
which is unique, identifiable and, except as otherwise provided in subparagraphs
(4), (5) and (6) below, unalterable; (2) the Authoritative Copy is maintained in
clean format and is held in a vault partition managed by the Custodian that
identifies the Indenture Trustee as the secured party of the Obligor Note; (3)
the Authoritative Copy is communicated to and maintained by the Custodian, as
the designated custodian of the Indenture Trustee; (4) copies or revisions that
add or change an identified assignee of the Authoritative Copy can be made only
with the participation of the Custodian, as the designated custodian of the
Indenture

3


KL2 2889986.17



--------------------------------------------------------------------------------



Trustee; (5) each copy of the Authoritative Copy and any copy of a copy is
readily identifiable as a copy that is not the Authoritative Copy; and (6) any
revision of the Authoritative Copy is readily identifiable as an authorized or
unauthorized revision.”
““Electronic Timeshare Loan File” means a Timeshare Loan File, the contents of
which were created electronically using the DocuSign System.”
““eOriginal” means eOriginal, Inc., a Delaware corporation.”
““eOriginal System” means the electronic vaulting and management services and
accompanying technology system comprised of proprietary and third party
software, hardware, network communications equipment, lines and services,
computer servers, data centers, support and maintenance services, security
devices and other related technology materials of eOriginal that enable
electronic contract vaulting in the timeshare industry.”
““Percentage Interest” means, as of the date with respect to any Purchaser Group
or Non-Conduit Committed Purchaser, the percentage equivalent of a fraction, (i)
the numerator of which is the outstanding principal amount on such date of the
Note registered in the name of the Funding Agent for such Purchaser Group or
such Non-Conduit Purchaser, as applicable and (ii) the denominator of which is
the Outstanding Note Balance on such date.”
““Rated Final Maturity Date” means April 20, 2029, or should the Commitment
Expiration Date be extended, the Payment Date that is immediately following the
date that is the 12 year anniversary of the Commitment Expiration Date.”
““Required Legend” means a legend applied by the eOriginal System to every page
of a document within an Electronic Timeshare Loan File, which shall read as
follows: “Diamond Resorts Issuer 2008 LLC, with Wells Fargo Bank, National
Association as the Indenture Trustee and secured party through its designated
custodian, Wells Fargo Bank, National Association.””
““Tangible Obligor Note” means an Obligor Note which was created in paper
format.”
““Tangible Timeshare Loan File” means a Timeshare Loan File, the contents of
which were created in paper format.”
““Warehouse Vault Partition” means the segregated partition of the eOriginal
System maintained by the Custodian in the name of the Issuer.”
The definition of “Hedge Requirement” shall be amended by deleting the reference
to “6.5%” and replacing it with “7.0%”.
The definition of “Schedule of Timeshare Loans” shall be amended by adding the
following item to the end thereof: “14 Electronic Timeshare Loan File/Tangible
Timeshare Loan File”.
The definition of “Timeshare Loan File” shall be amended by adding the following
at the end thereof: “For purposes of this definition, the term “original” shall
include an “Authoritative Copy”.

4


KL2 2889986.17



--------------------------------------------------------------------------------



The following definition shall be deleted from the Sixth Amended and Restated
Standard Definitions:
““Default Rate” means, with respect to the Notes, 2.00%.”
Section 1.02.    Amendment of the Note Funding Agreement
Section 2.1(d) of the Note Funding Agreement shall be amended by adding the
following to the end of the last sentence thereof:
“; provided, that, with respect to the first Borrowing to occur after the
Outstanding Note Balance has been reduced to zero in connection with the
delivery of a Prepayment Notice, such Borrowing shall be secured by no less than
250 Timeshare Loans.”
Section 3.2 of the Note Funding Agreement shall be amended by adding the
following subsection (j) to the end thereof:
“(j)    Opinions of Counsel related to Electronic Timeshare Loan Files. Prior to
the first Borrowing for which the Trust Estate contains Electronic Timeshare
Loan Files, the Administrative Agent shall have received an opinion of counsel
(which counsel shall be reasonably satisfactory to the Administrative Agent)
with respect to security interest related matters related to the Electronic
Timeshare Loans Files and the contents thereof as well as any other opinions the
Administrative Agent requires relating to the Electronic Timeshare Loan Files
and the contents thereof.”
Section 9.1 of the Note Funding Agreement shall be amended by deleting the same
in its entirety and replacing it with:
“Section 9.1    Amendments and Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 9.1. With the prior written
consent of the Required Purchasers, the Administrative Agent and the Diamond
Resorts Parties hereto may, from time to time, enter into written amendments,
supplements, waivers or modifications hereto for the purpose of adding any
provisions to this Agreement or changing in any manner the rights of any party
hereto or waiving, on such terms and conditions as may be specified in such
instrument, any of the requirements of this Agreement; provided, however, that
no such amendment, supplement, waiver or modification shall (i) reduce the
amount of or extend the maturity of any Note or reduce the rate or extend the
time of payment of interest thereon, or reduce or alter the timing of any other
amount payable to any Purchaser hereunder or under the Indenture, in each case
without the consent of the Purchasers affected thereby, it being understood and
agreed by the parties that a Purchaser who becomes a Non-Extending Purchaser in
accordance with the terms and provisions hereof would not be affected hereby for
the purposes of this provision by the extension of the Stated Maturity,
Commitment Expiration Date or Rated Final Maturity Date by the extending
Purchasers, (ii) amend, modify or waive any provision of this Section 9.1, or
reduce the percentage specified in the definition of the Required Purchasers, in
each case without the written consent of all Purchasers, (iii) amend, modify or
waive any provision of Section VII hereof without the written consent of the
Administrative Agent, (iv) increase the obligations or decrease the rights any
Purchaser without its consent, (v)

5


KL2 2889986.17



--------------------------------------------------------------------------------



modify the provisions concerning the assignment or transfer of the Notes or any
interest or participation in the Notes without each Purchaser’s consent, (vi)
modify the provisions of Section 9.14 or 9.15 hereof concerning Limited Recourse
and No Petition in favor of a Conduit without its consent, (vii) alter how any
portion of the Trust Estate may be released from the Lien of the Indenture
without the consent of each Purchaser, (viii) increase the Advance Rate without
the consent of each Purchaser, (ix) amend the definitions of “Borrowing Base”,
“Available Borrowing Amount”, “Change in Control”, “Excluded Loan Balance” or
“Hedge Requirement” in the Standard Definitions without the consent of each
Purchaser and the Administrative Agent, or (x) amend or supplement the duties of
the Back-up Servicer without the consent of each Purchaser, the Administrative
Agent and the Back-up Servicer. Any waiver of any provision of this Agreement
shall be limited to the provisions specifically set forth therein for the period
of time set forth therein and shall not be construed to be a waiver of any other
provision of this Agreement.”
Section 1.03.    Amendment of the Indenture
Section 1.9 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 1.9    Legal Holidays
In any case where any Payment Date or the Stated Maturity or the Rated Final
Maturity Date or any other date on which principal of or interest on any Note is
proposed to be paid shall not be a Business Day, then (notwithstanding any other
provision of this Indenture or of the Notes) such payment need not be made on
such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on such Payment Date, Stated Maturity, Rated Final
Maturity Date or other date on which principal of or interest on any Note is
proposed to be paid, provided that no penalty interest shall accrue for the
period from and after such Payment Date, Stated Maturity, Rated Final Maturity
Date or any other date on which principal of or interest on any Note is proposed
to be paid, as the case may be, until such next succeeding Business Day.”
Section 2.6 of the Indenture shall be amended by adding the following at the end
of such section:
“(c)    All outstanding principal of each Note (unless sooner paid) will be due
and payable on the Rated Final Maturity Date.”
Section 2.11(a) of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“The Issuer may prepay the Notes on any day, in whole or in part, on five
Business Days’ prior written notice to the Administrative Agent, the Purchasers,
the Indenture Trustee and each Qualified Hedge Counterparty (or such lesser
notice period as shall be acceptable to the Administrative Agent, the Purchasers
and the Indenture Trustee) (such notice, a “Prepayment Notice”) in accordance
with Section 2.2 of the Note Funding Agreement, provided that the Issuer pays,
subject to Section 3.2(b) hereof, on the date of prepayment, the amounts set
forth in the Note Funding Agreement.”

6


KL2 2889986.17



--------------------------------------------------------------------------------



Section 3.2(b)(iii) of the Indenture shall be amended by deleting the same in
its entirety and replacing it with:
“(iii) Stated Maturity, Rated Final Maturity Date or Payment in Full. On the
earliest to occur of the Stated Maturity, the Rated Final Maturity Date and the
Payment Date on which the Outstanding Note Balance will be reduced to zero, the
Indenture Trustee shall withdraw all amounts on deposit in the Reserve Account
and shall deposit such amounts into the Collection Account to be used as
Available Funds in accordance with Section 3.4 hereof.”
Section 3.4 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 3.4    Distributions.
So long as the Notes have not been accelerated, (x) on each Payment Date (other
than the first to occur of the Stated Maturity and the Rated Final Maturity Date
and each Payment Date thereafter), to the extent of Available Funds on deposit
in the Collection Account and with respect to the payment in item (ix) below
only, to the extent of Available Funds, in all cases, based on the Monthly
Servicer Report, and (y) on and after the first to occur of the Stated Maturity
and the Rated Final Maturity Date, to the extent of all funds on deposit in the
Collection Account, at the written direction of the Servicer, the Indenture
Trustee shall, make the following disbursements and distributions to the
following parties no later than 3:00 P.M. (New York City time), in the following
order of priority:
(i)    to the Indenture Trustee and the Custodian, ratably based on their
respective entitlements, the Indenture Trustee Fee and the Custodial Fee,
respectively, plus any accrued and unpaid Indenture Trustee Fees and Custodial
Fees, respectively, with respect to prior Payment Dates and all expenses,
including indemnities, incurred and charged by the Indenture Trustee and the
Custodian during the related Due Period (up to an aggregate total of $25,000,
including all expenses reimbursed on prior Payment Dates pursuant to this clause
(i), per twelve month period);
(ii)    to the Qualified Hedge Counterparty, any payments due under any Hedge
Agreement, if any, other than any termination payments with respect to which the
Qualified Hedge Counterparty is the “Defaulting Party” or the sole “Affected
Party” (as such terms are defined in the applicable Hedge Agreement);
(iii)    to the Back-Up Servicer, the Back-Up Servicing Fee, plus any accrued
and unpaid Back-Up Servicing Fees with respect to prior Payment Dates plus any
Transition Expenses incurred during the related Due Period (up to an aggregate
cumulative total of $100,000);
(iv)    to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates; provided, however, that
immediately after receipt of such Servicing Fee, the Servicer shall remit the
Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;

7


KL2 2889986.17



--------------------------------------------------------------------------------



(v)    to the Administrative Agent, any Administrative Agent Fees, plus any
accrued and unpaid Administrative Agent Fees from prior Payment Dates;
(vi)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, all Non-Usage Fees, plus any accrued and unpaid Non-Usage Fees from
prior Payment Dates;
(vii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Interest Distribution Amount, plus any unpaid Interest
Distribution Amount from prior Payment Dates;
(viii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Principal Distribution Amount, plus any unpaid Principal
Distribution Amount from prior Payment Dates;
(ix)    except if an Amortization Event shall have occurred, to the Reserve
Account, all remaining amounts until the amounts on deposit in the Reserve
Account shall equal the Reserve Account Required Balance;
(x)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to the Non-Extending Principal Reduction Amount until each
Non-Extending Purchaser’s interest in the Notes has been reduced to zero;
(xi)    if an Amortization Event shall have occurred, to the Administrative
Agent, as Noteholder and nominee of the Purchasers, all remaining Available
Funds, until the Outstanding Note Balance has been reduced to zero;
(xii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Deferred Interest Distribution Amount, if any;
(xiii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, to the extent applicable, amounts specified by the Administrative
Agent as payable pursuant the Note Funding Agreement (including but not limited
to Sections 2.3, 6.1, 6.2, 6.3 and/or 6.5 thereof);
(xiv)    to the Qualified Hedge Counterparty, any payments in respect of the
Hedge Agreements not paid in (ii) above;
(xv)    to the Indenture Trustee, the Custodian and the Back-Up Servicer, any
expenses and indemnities not paid pursuant to clause (i) or (iii) above, as
applicable;
(xvi)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to 90% of its ratable share (calculated, without giving effect
to payments made on such Payment Date, as a percentage, the numerator of which
is such Non-Extending Purchaser’s Outstanding Note Balance and the denominator
of which is the Outstanding Note Balance

8


KL2 2889986.17



--------------------------------------------------------------------------------



of the Notes) of the remaining Available Funds in reduction of each
Non-Extending Purchaser’s interest in the Notes; and
(xvii)    to the Issuer, any remaining amounts.”
Section 5.3(a)(xii) of the Indenture shall be amended by deleting the same in
its entirety and replacing it with:
“(xii)    not modify, waive or amend the terms of any Timeshare Loan unless a
default on such Timeshare Loan has occurred or is imminent or unless such
modification, amendment or waiver will not: (i) alter the interest rate on or
the principal balance of such Timeshare Loan, (ii) shorten the final maturity
of, lengthen the timing of payments of either principal or interest under, or
any other terms of, such Timeshare Loan, (iii) adversely affect the Timeshare
Interest underlying such Timeshare Loan or (iv) reduce materially the likelihood
that payments of interest and principal on such Timeshare Loan will be made when
due; provided, however, that the Servicer may make the modifications, amendments
or waivers described in clause (i) through (iv) above, so long as such
modifications, amendments or waivers are not made with respect to more than 2%
of the Timeshare Loans by Aggregate Loan Balance as of the end of the calendar
month prior to such modification, amendment or waiver; provided, further, the
Servicer may grant an extension of the final maturity of a Timeshare Loan if the
Servicer, in its reasonable discretion, determines that (i) such Timeshare Loan
is in default or default on such Timeshare Loan is likely to occur in the
foreseeable future, and (ii) the value of such Timeshare Loan will be enhanced
by such extension, provided that the Servicer will not (a) grant more than one
extension per calendar year with respect to a Timeshare Loan, (b) grant an
extension for more than one calendar month with respect to a Timeshare Loan in
any calendar year or (c) grant an extension that would cause the stated maturity
of a Timeshare Loan to be later than 24 months prior to the Rated Final Maturity
Date;”
The second paragraph of Section 5.15 of the Indenture shall be amended by
deleting the same in its entirety and replacing it with:
“The Issuer agrees to indemnify, defend, and hold harmless the Indenture
Trustee, the Servicer, the Custodian and the Back-up Servicer and each of their
respective officers, directors, employees and agents from and against all costs,
expenses, losses, claims, damages and liabilities (including reasonable
attorneys’ fees and expenses) arising out of or incurred in connection with the
acceptance or performance of the trusts and duties contained herein or in the
other Transaction Documents, except, with respect to any such indemnified party,
to the extent that such cost, expense, loss, claim, damage, or liability shall
be due to the willful misconduct, bad faith or negligence of such indemnified
party. Indemnification under this paragraph of Section 5.15 by the Issuer shall
survive the termination of this Indenture. The indemnified parties in this
paragraph of Section 5.15 agree that any indemnification by the Issuer shall be
subject to the priority of distributions in Sections 3.4 and 6.6, and such
obligations are limited recourse obligations of the Issuer payable solely from
the Trust Estate. Such indemnification shall include, but not be limited to,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
payments, costs or

9


KL2 2889986.17



--------------------------------------------------------------------------------



expenses relating to or arising out of (a) the conduct of any Diamond Resorts
Entity and any Obligor of any transaction by electronic means, (b) the creation,
generation, communication or transfer of Electronic Timeshare Loan Files by
electronic means, (c) the utilization by any Diamond Resorts Entity of the web
portal, the eOriginal System or software of eOriginal, (d) the failure of the
eOriginal System to create and maintain a single Authoritative Copy of any
document in any Electronic Timeshare Loan File or to otherwise conform to the
eOriginal System description, except due to a modification made by or at the
direction of the Custodian not in compliance with the terms of this Agreement or
the Custodial Agreement or not at the direction of the Administrative Agent, (e)
the negligence, or fraudulent or willful misconduct of eOriginal in connection
with the Electronic Timeshare Loan Files and (f) any system failure, loss of
data, data breach or other impairment with respect to, or any inability of the
Custodian, the Servicer, any other Diamond Resorts Entity or the Administrative
Agent to access, the eOriginal System or the Warehouse Vault Partition or the
Electronic Timeshare Loan Files therein.”
Section 6.6 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 6.6     Allocation of Money Collected.
Subject to the following paragraph, if the Notes have been declared, have
automatically become, or otherwise become due and payable following an Event of
Default and such declaration or automatic acceleration has not been rescinded or
annulled, any money collected by the Indenture Trustee in respect of the Trust
Estate and any other money that may be held thereafter by the Indenture Trustee
as security for the Notes, including, without limitation, the amounts on deposit
in the Reserve Account, shall be applied in the following order, at the date or
dates fixed by the Indenture Trustee and, in case of the distribution of such
money on account of principal or interest, without presentment of any Notes:

10


KL2 2889986.17



--------------------------------------------------------------------------------



(i)    to the Indenture Trustee, the Custodian and the Back-Up Servicer, ratably
based on their respective entitlements, any unpaid amounts due under the
Indenture;
(ii)    to the Qualified Hedge Counterparty, any payments due to the Hedge
Counterparty under any Hedge Agreement, if any (other than any termination
payment with respect to which the Qualified Hedge Counterparty is the
“Defaulting Party” or the sole “Affected Party” (as such terms are defined in
the applicable Hedge Agreement;
(iii)    to the Servicer, any unpaid Servicing Fees; provided, however, that
immediately after receipt of such Servicing Fees, the Servicer shall remit the
Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;
(iv)    to the Administrative Agent, any unpaid Administrative Agent Fees;
(v)    to each Purchaser, its Non-Usage Fees;
(vi)    to each Purchaser, its portion of the Interest Distribution Amount;
(vii)    to each Purchaser, all remaining amounts until the Outstanding Note
Balance of the Notes is reduced to zero;
(viii)    to each Purchaser, its portion of the Deferred Interest Distribution
Amount;
(ix)    to each Purchaser, to the extent applicable, all other amounts due and
unpaid under any Transaction Document;
(x)    to the Hedge Counterparty, any amounts due under the Hedge Agreements not
paid in (ii) above; and
(xi)    to the Issuer, any remaining amounts.
Notwithstanding the foregoing paragraph, if the Notes have become due and
payable following an Event of Default specified in clause (e) or (f) of the
definition of “Event of Default” and the Indenture Trustee shall not have
effected a sale of the assets pursuant to Section 6.16 hereof comprising the
Trust Estate, any money collected by the Indenture Trustee in respect of the
Trust Estate shall be applied in accordance with the priorities specified in
Section 3.4 hereof.”
Section 6.8 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 6.8    Unconditional Right of Noteholders to Receive Principal and
Interest.
Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, the Holder of any Note and each
Purchaser (as a beneficial holder of a Note) shall have the absolute and
unconditional right to receive payment of the principal of and interest on such
Note as such payments of principal and interest become due, including the Rated
Final Maturity Date, and such right shall not be impaired without the consent of
such Noteholder or such Purchaser.”

11


KL2 2889986.17



--------------------------------------------------------------------------------



Section 6.14 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 6.14    Undertaking for Costs
All parties to this Indenture agree (and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to any suit instituted
by the Indenture Trustee or to any suit instituted by the Administrative Agent
or a Purchaser for the enforcement of the payment of the principal of or
interest on any Note on or after the maturities for such payments, including the
Rated Final Maturity Date as applicable.”
Section 9.2 of the Indenture shall be amended by deleting the last sentence
thereof in its entirety and replacing it with:
“The Indenture Trustee shall promptly deliver to the Administrative Agent and
each Qualified Hedge Counterparty a copy of any supplemental indenture entered
into pursuant to Section 9.2 hereof. ”
Section 11.1(a)(i)(B) of the Indenture shall be amended by deleting the same in
its entirety and replacing it with:
“(B) the final installments of principal on all such Notes not theretofore
delivered to the Indenture Trustee for cancellation (1) have become due and
payable, or (2) will become due and payable at the earlier of the Stated
Maturity and the Rated Final Maturity Date, as applicable within one year, and
the Issuer has irrevocably deposited or caused to be deposited with the
Indenture Trustee as trust funds in trust for the purpose an amount sufficient
to pay and discharge the entire indebtedness on such Notes to the date of such
deposit (in the case of Notes which have become due and payable) or to the
earlier of the Stated Maturity and the Rated Final Maturity Date, upon the
delivery of such Notes to the Indenture Trustee for cancellation,”
Section 1.04.    Amendment of the Sale Agreement and the Purchase Agreement
Section 5(a)(xviii)(2) of the Sale Agreement is hereby amended by deleting the
same in its entirety and replacing it with:
“(2)     The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments”, “payment
intangibles” or “general intangibles” within the meaning of the applicable UCC,
but in no event constitute “electronic chattel paper” within the meaning of the
applicable UCC.”

12


KL2 2889986.17



--------------------------------------------------------------------------------



Section 5(a)(xviii)(5) of the Sale Agreement is hereby amended by deleting the
same in its entirety and replacing it with:
“(5)    All original executed copies of each Obligor Note (which shall include
Authoritative Copies of Electronic Obligor Notes) that constitute or evidence
any Conveyed Timeshare Property have been Delivered to the Custodian and the
Issuer has received a Trust Receipt therefor, which acknowledges that the
Custodian is holding the Tangible Obligor Notes and has control of the
Electronic Obligor Notes that, in each case, constitute or evidence any Conveyed
Timeshare Property solely on behalf of and for the benefit of the Indenture
Trustee.”
Item (f) of Schedule I of the Sale Agreement and item (f) of Schedule I of the
Purchase Agreement is hereby amended by deleting the same in its entirety and
replacing it with:
“(f)    All of the related Timeshare Loan Servicing Files for such Timeshare
Loan have on or prior to the Funding Date (or the related Transfer Date) been
obtained by the Servicer and all the related Timeshare Loan Files have been
Delivered to the Custodian, the Custodian has issued a Trust Receipt (as defined
in the Custodial Agreement) therefor and no Material Exceptions (as defined in
the Custodial Agreement) have been cited by the Custodian.”
Item (o) of Schedule I of the Sale Agreement and item (o) of Schedule I of the
Purchase Agreement is hereby amended by deleting the same in its entirety and
replacing it with:
“(o)    If the related Timeshare Loan File is an Electronic Timeshare Loan File,
then each item contained therein was created as an Authoritative Copy using the
DocuSign System and maintained as an Authoritative Copy using the eOriginal
System.”
Item (dd) of Schedule I of the Sale Agreement and item (dd) of Schedule I of the
Purchase Agreement is hereby amended by deleting the same in its entirety and
replacing it with:
“(dd)    Each Tangible Obligor Note constitutes an “instrument” under the
Uniform Commercial Code of the jurisdiction in which such Tangible Obligor Note
will at all times be located. Each Timeshare Loan which is not evidenced by a
Tangible Obligor Note but is evidenced in paper form constitutes either
“tangible chattel paper” or a “payment intangible” within the meaning of the
Uniform Commercial Code in which such tangible chattel paper is located, in case
of tangible chattel paper, or within the meaning of the Uniform Commercial Code
in the State of Delaware in the case of a payment intangible. Each Timeshare
Loan evidenced by an Electronic Obligor Note constitutes a “payment intangible”
within the meaning of the Uniform Commercial Code in the State of Delaware and
does not constitute “electronic chattel paper” within the meaning of the Uniform
Commercial Code in the State of Delaware. There is no more than one original
executed copy of each Obligor Note or each Right-to-Use Agreement. For the
avoidance of doubt, an Authoritative Copy of an Electronic Obligor Note or any
other document shall constitute an original.”
Section 1.05. Amendment of the Custodial Agreement

13


KL2 2889986.17



--------------------------------------------------------------------------------



Concurrently with the execution and delivery of this Amendment, the parties to
the Custodial Agreement hereby amend and restate the Custodial Agreement as the
Sixth Amended and Restated Custodial Agreement in its entirety in the form
attached hereto as Exhibit A.
Section 1.06. Amendment of the Undertaking Agreement
Section 1(a)(i) of the Undertaking Agreement is hereby amended by deleting the
same in its entirety and replacing it with the following:
“cause the due and punctual performance and observance by (A) the Depositor and
its successors and assigns of all terms, covenants, conditions, agreements,
undertakings and other obligations to be performed or observed by the Depositor
under the Sale Agreement, (B) DFS of all terms, covenants, conditions,
agreements, undertakings and other obligations to be performed or observed by
DFS as initial Servicer under the Indenture (other than the provisions of
Section 5.15 thereof) and (C) DFS of its indemnity obligations to be performed
or observed under the Custodial Agreement, each in accordance with the
respective terms thereof (the “Obligations”); and”.
Section 2.01.    Rating Agency Notice
(i) Each of DRC, Holdings, Parent, DRFHC, the Servicer, the Depositor and the
Issuer severally agree, as indicated, to provide Standard & Poor’s Ratings
Services, a Standard & Poor’s Financial Services LLC business notice of the
occurrence of any of the following events and, to the extent applicable, copies
of any relevant documentation related thereto, at the address listed in Section
2.02 hereof:
a)
by the Issuer, of any Borrowing under the Note Funding Agreement and the related
Hedge Agreement term sheet and amortization schedule;

b)
by the Performance Guarantor, of the release of such Performance Guarantor from
its obligations under the Undertaking Agreement;

c)
by the Servicer, to the extent there is a reduction in the policy limits of
property damage insurance coverage for the timeshare fractional interest
resorts, or the Servicer has determined that such coverage, in accordance with
Servicing Standard, if not available on commercially reasonable terms;

d)
by the Servicer, for so long as an Affiliate of Servicer controls the
Association for a Resort, and an Affiliate of the Servicer is the manager, any
amendment or modification related to the management contract and master
marketing and sales contract that does not materially and adversely affect the
Noteholders;

e)
by the Servicer, of receiving notice of any claim, action or proceeding which
may be reasonably expected to have a material adverse effect on the Trust
Estate, or any material part thereof, or any action, suit, proceeding, order or
injunction of which Servicer becomes aware after the date hereof pending or
threatened


14


KL2 2889986.17



--------------------------------------------------------------------------------



against or affecting Servicer or any Affiliate which may be reasonably expected
to have a material adverse effect on the Trust Estate or the Servicer’s ability
to service the same;
f)
by the Servicer, of any material amendment or change to the Collection Policy;

g)
by the Servicer, of any material modification, waiver or amendment of the terms
of any Timeshare Loan effected pursuant to Section 5.3(a)(xii) of the Indenture;

h)
by the Servicer, if any Authorized Officer of the Servicer shall have knowledge
of the occurrence of a default by the Servicer under the Indenture, the nature
of such default and the action, if any, the Servicer is taking in respect of
such default;

i)
by the Servicer, of any merger or consolidation of the Servicer;

j)
by the Servicer, of any sub-servicing agreement;

k)
by the Issuer, of any appointment of a successor Indenture Trustee;

l)
by the Issuer, of any appointment of co-indenture trustee or separate trustee;
and

m)
by the Issuer, promptly upon a Responsible Officer becoming aware thereof, any
proposed or pending investigation by any governmental authority or agency or and
pending or proposed court or administrative proceeding which involves or may
involve the possibility of materially and adversely affecting the properties,
business, prospects, profits or condition (financial or otherwise) of the Issuer
and what action the Issuer is taking or proposes to take with respect thereto
and evaluating its merits.

(ii) The Indenture Trustee agrees to provide Standard & Poor’s Ratings Services,
a Standard & Poor’s Financial Services LLC business notice of the occurrence of
any of the following events and, to the extent applicable, copies of any
relevant documentation related thereto, at the address listed in Section 2.02
hereof:
a)
an amendment of any provision of the Undertaking Agreement;

b)
if a Trust Account ceases to be an Eligible Bank Account and the Indenture
Trustee is unable to establish a new Trust Account that is an Eligible Bank
Account within 30 days, with an action plan;

c)
resignation of the Servicer;

d)
in the event that Wells Fargo Bank, National Association as the initial Back-Up
Servicer is terminated for any reason, or fails or is unable to act as Back-Up
Servicer and/or as Successor Servicer, the appointment of a new Back-Up


15


KL2 2889986.17



--------------------------------------------------------------------------------



Servicer and/or Successor Servicer and the entering into of a new back-up
servicing agreement;
e)
any declaration or automatic acceleration of the Notes;

f)
any action taken by the Indenture Trustee pursuant to Section 6.3 of the
Indenture;

g)
upon a Responsible Officer obtaining knowledge thereof, any event which
constitute an Event of Default or a Servicer Event of Default or would trigger
or would constitute an Event of Default or a Servicer Event of Default but for
the requirement that notice be given or time elapse or both, notice; and

h)
any supplement indenture.

Section 2.02.    Rating Agency Address
Standard & Poor’s Ratings Services,
a Standard & Poor’s Financial Services LLC business
55 Water Street, 41st Floor
New York, New York 10041-0003
Attention: ABS Surveillance
Email Address: structuredcreditreports@sandp.com
Section 3.01.    Representations and Warranties
DRC, Holdings, Parent, DRFHC, the Servicer, the Depositor and the Issuer hereby
represent and warrant to each of the other Transaction Parties that, after
giving effect to this Amendment: (a) the representations and warranties set
forth in each of the Transaction Documents by each of DRC, Holdings, Parent,
DRFHC, the Servicer, the Depositor and the Issuer are true and correct in all
material respects on and as of the date hereof, with the same effect as though
made on and as of such date (except to the extent that any representation and
warranty expressly relates to an earlier date, then such earlier date), (b) on
the date hereof, no Default has occurred and is continuing, (c) the execution,
delivery and performance of this Amendment in accordance with its terms and the
consummation of the transactions contemplated hereby by any of them do not and
will not (i) require any consent or approval of any Person, except for consents
and approvals that have already been obtained, (ii) violate any applicable law,
or (iii) contravene, conflict with, result in a breach of, or constitute a
default under their organization documents, as the same may have been amended or
restated, or contravene, conflict with, result in a breach of or constitute a
default under (with or without notice or lapse of time or both) any indenture,
agreement or other instrument, to which such entity is a party or by which it or
any of its properties or assets may be bound, and (d) for purposes of
determining withholding taxes imposed under the Sections 1471 through 1474 of
the US Internal Revenue Code (“FATCA”), DRC, Holdings, Parent, DRFHC, the
Servicer, the Depositor, the Issuer, the Administrative Agent, the Indenture
Trustee and the Custodian shall treat  this Amendment as a modification that is
not a “material modification” under Treasury Regulation section
1.1471-2(b)(2)(iv).  The Issuer agrees to provide to the Indenture Trustee
prompt written notice of any material modification of the Notes (for FATCA
purposes) of which it becomes aware. The Indenture Trustee

16


KL2 2889986.17



--------------------------------------------------------------------------------



shall assume that no material modification for FATCA purposes has occurred
regarding the Notes, unless the Indenture Trustee receives written notice of
such modification from the Issuer.
Section 3.02.    References in all Transaction Documents.
To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.
Section 3.03.    Counterparts.
This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
Section 3.04.    Governing Law.
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 3.05.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.
Section 3.06.    Continuing Effect.
Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.
Section 3.07.    Successors and Assigns.
This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.
Section 3.08    No Bankruptcy Petition.

17


KL2 2889986.17



--------------------------------------------------------------------------------



(a)    Each of the parties to this Amendment hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against any Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. The provisions of this Section 3.08(a) shall
survive the termination of this Amendment.
(b)    Each of the parties to this Amendment hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Depositor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 3.08(b) shall survive the termination of this Amendment.
Section 3.09    Jurisdiction; Waiver of Trial by Jury.
EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE
PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THIS
AMENDMENT MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY
REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR
JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT.
EXCEPT AS PROHIBITED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT.
[Signature pages follow]



18


KL2 2889986.17



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.
DIAMOND RESORTS ISSUER 2008 LLC, as Issuer
By:    ___/s/ Lillian Luu______________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615
 



DIAMOND RESORTS CORPORATION,
as Performance Guarantor


By:    ___/s/ Lillian Luu______________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615


--------------------------------------------------------------------------------


DIAMOND RESORTS HOLDINGS, LLC,
as Performance Guarantor


By:    __/s/ Lillian Luu_________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615




DIAMOND RESORTS INTERNATIONAL, INC.,
as Performance Guarantor

By:    __/s/ Lillian Luu_________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615


--------------------------------------------------------------------------------


DIAMOND RESORTS DEPOSITOR 2008 LLC, as Depositor


By:    ___/s/ Lillian Luu_________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615


DIAMOND RESORTS FINANCE HOLDING COMPANY


By:    ___/s/ Lillian Luu_________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615


DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer


By:    __/s/ David Womer_________________
Name: David Womer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135


--------------------------------------------------------------------------------


Attention: General Counsel
Telecopy: 702-765-8615

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Custodian and
Back-Up Servicer


By:    ___/s/ Tara H. Anderson___________
Name: Tara H. Anderson
Title: Vice President
Address for notices:
Wells Fargo Bank, National Association
MAC N9311-161
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number: 612-667-3464


--------------------------------------------------------------------------------


CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

By:    ___/s/ Patrick J. Hart_______________
Name: Patrick J. Hart
Title: Vice President
By:    ___/s/ Erin McCutcheon____________
Name: Erin McCutcheon
Title: Vice President
Address for notices:
Eleven Madison Avenue
New York, NY 10010
Attention: Conduits and Credit Products Group
Telephone: 212-325-6688
Facsimile: 212-325-4599
Bank Name: Bank of New York, NY
ABA Number: 021-000-018
Account Number: 890-038-7025
Attention: Fred Mastromarino
Reference: Credit Suisse AG, New York Branch


--------------------------------------------------------------------------------


GIFS CAPITAL COMPANY, LLC
as a Conduit


By:    ___/s/ Thomas J. Irvin____________
Name: Thomas J. Irvin
Title: Manager
Address for notices:
GIFS Capital Company, LLC
Suite 4900
277 West Monroe St.
Chicago, IL 60606
Attention: Operations
Telephone: 312-977-4560
Email:  chioperations@guggenheimpartners.com
with a copy to:
Credit Suisse AG, New York Branch, as Administrative Agent
Eleven Madison Avenue
New York, NY 10010
Attention: Asset Finance
Telephone: 212-325-6688
Facsimile:212-325-4599
Bank Name: Deutsche Bank Trust Company Americas
ABA Number: 021 001 033
Name of Crediting Account: GIFS Capital Company, LLC
Account Number: 00-471-283
Reference: Diamond Resorts Warehouse


--------------------------------------------------------------------------------


 
CREDIT SUISSE AG, NEW YORK BRANCH,
 
as a Funding Agent
 
 
 
 
 
 
 
By:
__/s/ Patrick J. Hart________________
 
 
Name: Patrick J. Hart
 
 
Title: Vice President
 
 
 
 
 
 
 
By:
__/s/ Erin McCutcheon______________
 
 
Name: Erin McCutcheon
 
 
Title: Vice President
 
 
 
Address for notices:
 
Eleven Madison Avenue
 
New York, NY 10010
 
Attention: Conduits and Credit Products Group
 
Telephone: 212-325-6688
 
Telecopy: 212-325-4599
 
 
 
Bank Name: Bank of New York, NY
 
ABA Number: 021-000-018
 
Account Number: 890-038-7025
 
Attention: Fred Mastromarino
 
Reference: Credit Suisse AG, New York Branch







--------------------------------------------------------------------------------


Exhibit A
Sixth Amended and Restated Custodial Agreement




--------------------------------------------------------------------------------

Exhibit A
Execution Copy

SIXTH AMENDED AND RESTATED CUSTODIAL AGREEMENT
This SIXTH AMENDED AND RESTATED CUSTODIAL AGREEMENT (this “Agreement”), dated as
of June 26, 2015, is entered into by and among Wells Fargo Bank, National
Association, as custodian (in such capacity, the “Custodian”), Diamond Resorts
Issuer 2008 LLC, as issuer (the “Issuer”), Wells Fargo Bank, National
Association, as indenture trustee (the “Indenture Trustee”) for the benefit of
the Noteholders (the “Noteholders”) of the Issuer’s Variable Funding Notes (the
“Notes”), Credit Suisse AG, New York Branch, in its capacity as agent (the
“Administrative Agent”) for the Purchasers and the Funding Agents under the Note
Funding Agreement (as defined below) and Diamond Resorts Financial Services,
Inc. as servicer (in such capacity the “Servicer”), and hereby amends and
restates in its entirety that certain Fifth Amended and Restated Custodial
Agreement, dated as of January 30, 2015 (the “Fifth A/R Custodial Agreement”),
among the parties thereto, which amended and restated in its entirety that
certain fourth amended and restated custodial agreement, dated as of April 1,
2013, among the parties thereto, which amended and restated in its entirety that
certain third amended and restated custodial agreement, dated as of October 1,
2011, among the parties thereto, which amended and restated in its entirety that
certain second amended and restated custodial agreement, dated as of August 31,
2010, among the parties thereto, which amended and restated in its entirety that
certain amended and restated custodial agreement, dated as of July 16, 2010,
among the parties thereto, which amended and restated in its entirety that
certain custodial agreement, dated as of November 3, 2008 (collectively, the
“Original Custodial Agreement”), among the parties thereto.
R E C I T A L S
WHEREAS, the parties hereto desire to amend and restate in its entirety the
Fifth A/R Custodial Agreement as provided herein, and all actions required to do
so under the Fifth A/R Custodial Agreement have been taken;
WHEREAS, pursuant to that certain Sixth Amended and Restated Note Funding
Agreement, dated as of January 30, 2015 (the “Note Funding Agreement”), by and
among the Issuer, Diamond Resorts Depositor 2008 LLC (the “Depositor”), the
Performance Guarantors, the Administrative Agent and the Purchasers and Funding
Agents named therein, the Purchasers and Funding Agents have agreed to provide
financing to the Issuer for the purchase of Timeshare Loans;
WHEREAS, pursuant to that certain Fifth Amended and Restated Sale Agreement,
dated as of January 30, 2015 (the “Sale Agreement”), by and between the
Depositor and the Issuer, the Issuer has acquired and will acquire, from time to
time, Timeshare Loans;
WHEREAS, pursuant to that certain Sixth Amended and Restated Indenture, dated as
of January 30, 2015 (the “Indenture”), by and among the Issuer, the Servicer,
the Administrative Agent and the Indenture Trustee, the Issuer pledged, among
other things, such Timeshare Loans and the Related Security to secure the Notes;
WHEREAS, in connection with each Borrowing, the Issuer will cause the related
Timeshare Loan Files to be Delivered to the Custodian on behalf of the Indenture
Trustee for the benefit of the Noteholders;

KL2 2900728.7

--------------------------------------------------------------------------------



WHEREAS, the Indenture Trustee desires that the Custodian hold the Tangible
Timeshare Loan Files and other related documents as the custodian for, and
bailee of, the Indenture Trustee in order to perfect the Indenture Trustee’s
security interest in the Timeshare Loans for which there are Tangible Timeshare
Loan Files in accordance with the terms and conditions of this Agreement.
Capitalized terms used but not defined herein shall have the meanings specified
in the Sixth Amended and Restated Standard Definitions (the “Standard
Definitions”) attached as Annex A to the Indenture and to the extent that the
Standard Definitions attached to the Indenture are further amended from time to
time in accordance with the terms of the Indenture, such amended Standard
Definitions shall apply to and be incorporated in this Agreement by reference as
though attached hereto. For purposes of this Agreement, in the context of
“control” of an Electronic Timeshare Loan File (or any documents a part
thereof), a party has “control” of such Electronic Timeshare Loan File (or
document a part thereof) if it would have control as described in Section 9-105
of the UCC with respect to control of electronic chattel paper; provided, that
it is agreed and understood by the Diamond Resorts Entities and the
Administrative Agent (and the Diamond Resorts Entities and the Administrative
Agent hereby direct the Indenture Trustee and the Custodian to agree) that no
record comprising any Electronic Timeshare Loan File constitutes “electronic
chattel paper”.
NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the parties hereto agree as follows:
ARTICLE I
CUSTODY OF TIMESHARE LOANS
Section 1.1    Custodian to Act as Agent; Delivery of Timeshare Loan Files.
(a)    Appointment. Wells Fargo Bank, National Association has been appointed as
the Custodian with respect to the Timeshare Loan Files related to the Timeshare
Loans. The Custodian has accepted such appointment and (i) has agreed to
maintain and hold all Tangible Timeshare Loan Files received by it for the
exclusive benefit of the Indenture Trustee on behalf of the Noteholders and (ii)
has agreed to maintain and have control of all Electronic Timeshare Loan Files
received by it for the exclusive benefit of the Indenture Trustee on behalf of
the Noteholders. With respect to such Timeshare Loan Files, the Custodian agrees
to act in accordance with this Agreement or in accordance with any directions of
the Administrative Agent or the Indenture Trustee on behalf of the Noteholders.
In the event of any conflict between such instructions from the Administrative
Agent or the Indenture Trustee and the terms of this Agreement, the instructions
from the Administrative Agent shall control. Except as specifically set forth
herein, under no circumstances shall the Custodian (i) Deliver any Timeshare
Loan Files to any other Person, or (ii) take any directions with respect to any
Timeshare Loan Files from any other Person, without the express prior written
consent of the Administrative Agent.
(b)    Delivery. At least five Business Days prior to each Funding Date or
Transfer Date (with respect to any Qualified Substitute Timeshare Loans or
Additional Timeshare Loans) (each, a “Delivery Date”), the Issuer shall cause to
be Delivered to the Custodian (i) a Schedule of

2
KL2 2889986.17



--------------------------------------------------------------------------------



Timeshare Loans, identifying the Timeshare Loan Files related to the Timeshare
Loans related to such Funding Date or Transfer Date, in electronic format, and
(ii) each of the items described in the definition of “Timeshare Loan Files,”
except that as to any Mortgage initially delivered in the form described in the
proviso in clause (b) of such definition, such Mortgage shall be replaced by
delivery to the Custodian of the original Mortgage (or a copy thereof) with
evidence that such Mortgage has been filed in the appropriate recording office,
within ten days following receipt thereof by the Servicer.
(c)    Certification. Not later than 1:00 p.m. Eastern Time on the Business Day
prior to each Funding Date or Transfer Date, as applicable, the Custodian shall
certify to the Indenture Trustee, the Servicer, the Administrative Agent and the
Issuer, that it has in its possession or its control, as applicable, the
Timeshare Loan Files for each of the related Timeshare Loans and shall deliver
to the Administrative Agent (with a copy to the Indenture Trustee, the Servicer
and the Issuer) a Trust Receipt (which may be delivered electronically) in the
form attached hereto as Exhibit A (each, a “Trust Receipt”) for such Timeshare
Loan Files for each of the related Timeshare Loans, a Custodian Loan
Transmission, an Inventory Report and a Material Exception Report. Upon receipt
of any documents not initially included in a Timeshare Loan File delivered to
the Custodian hereunder, but subsequently Delivered thereto for the purpose of
curing a Material Exception previously identified in a Material Exception Report
(all such documents, “Trailing Documents”), the Custodian shall within five
Business Days following such receipt, deliver an updated Material Exception
Report to the Administrative Agent (with a copy to the Indenture Trustee, the
Servicer and the Issuer).
Section 1.2    Custodian’s Review of Timeshare Loans; Duties with Respect to
Timeshare Loans.
(a)    Within one Business Day of a Delivery Date (as to Delivery of up to 1,500
Timeshare Loan Files) or within a time period agreed upon by the Custodian, the
Administrative Agent, the Indenture Trustee and the Servicer, which shall be no
later than within three Business Days of such Delivery Date (as to Delivery of
more than 1,500 Timeshare Loan Files) (the “Applicable Review Period”), the
Custodian shall verify that (i) all documents required to be Delivered to it
pursuant to this Agreement are in the Custodian’s possession or control, as
applicable, and (ii) such documents appear regular on their face and relate to
the appropriate Timeshare Loans and none of the Timeshare Loan Files contains
evidence of any current claims, liens, security interests or encumbrances (other
than the Lien of the Indenture) and is not being held by or maintained by the
Custodian for any other party, and (iii) based only on the Custodian’s
examination of the Timeshare Loan Files:
(i)    the information set forth on the Schedule of Timeshare Loans as to the
Loan/Contract Number, Original Loan Balance and Name of Obligor accurately
reflects the information contained in the documents contained in each Timeshare
Loan File;
(ii)    the Obligor Note bears an original signature or signatures (in the case
of a Tangible Obligor Note) or an electronic signature or signatures (in the
case of an Electronic Obligor Note) purporting to be the signature or signatures
of the person or persons named as the maker and obligor or grantor thereunder
(or, in either case, a Lost Note Affidavit, in

3
KL2 2889986.17



--------------------------------------------------------------------------------



the form attached to the Sale Agreement as Exhibit C, with a copy of such
Obligor Note attached thereto);
(iii)    if the Timeshare Loan is a Mortgage Loan, the related Mortgage, or
until the original Mortgage has been returned to the originator of the Mortgage
Loan by the appropriate recording office, a photocopy of an unrecorded Mortgage
that has been delivered to such recording office, bears (or, as to the related
Mortgage, has been certified by the Servicer to bear) an original signature or
signatures purporting to be the signature or signatures of the person or persons
named as the maker and obligor or grantor thereunder;
(iv)    if such Timeshare Loan is a Right-to-Use Loan, the related Right-to-Use
Agreement bears (or, as to the related Right-to-Use Agreement has been certified
by the Servicer to bear) an original signature or signatures (with respect to a
Tangible Timeshare Loan File) or an electronic signature or signatures (with
respect to an Electronic Timeshare Loan File) purporting to be the signature or
signatures of the person or persons named as the maker and obligor or grantor
thereunder;
(v)    if the Timeshare Loan is a Mortgage Loan, the original loan balance of
the indebtedness secured by the Mortgage is identical to the original loan
balance of the Obligor Note, and if the Timeshare Loan is a Right-to-Use Loan,
the original loan balance of the indebtedness indicated in the related
Right-to-Use Agreement is identical to the original loan balance of the Obligor
Note or as indicated in the related Right-to-Use Agreement;
(vi)    if a Tangible Obligor Note, it bears original endorsements or allonges
endorsed “in blank” that complete the chain of ownership from the original
holder or payee, and if an Electronic Obligor Note, it bears an electronic copy
of endorsements or allonges endorsed “in blank” that complete the chain of
ownership from the original holder or payee;
(vii)    if such Timeshare Loan is a Mortgage Loan, the original (or, in the
case of any Electronic Timeshare Loan File, an electronic copy) of the
assignment of the related Mortgage (which may be part of a blanket assignment of
more than one Timeshare Loan in which case a copy is sufficient so long as the
Custodian has the original blanket assignment in its possession) from the named
obligee or beneficiary bears the original signature purporting to be the
signature of the named obligee or beneficiary (and any other necessary party
including subsequent assignors) (in either case that completes the chain of
assignment from the originator of the Mortgage Loan to the Indenture Trustee).
In making such verification, the Custodian may rely conclusively on the Schedule
of Timeshare Loans and the documents constituting the Timeshare Loan Files, and
the Custodian shall have no obligation to independently verify the correctness
of such Schedule of Timeshare Loans or any Timeshare Loan File. In the event the
Custodian shall discover any defect or circumstance with respect to a Timeshare
Loan as set forth on Annex A attached hereto (a “Material Exception”), the
Custodian shall notify the Servicer, the Administrative Agent and the Indenture
Trustee of such Material Exception in the applicable periodic report of the
Material Exceptions applicable to the Timeshare Loans (a “Material Exception
Report”). To assist the Custodian in its verification

4
KL2 2889986.17



--------------------------------------------------------------------------------



process, the Servicer shall prepare and deliver to Custodian a checklist of
documents in a form mutually acceptable to the Servicer, the Administrative
Agent and the Custodian.
(b)    (i) Prior to the occurrence and continuation of any Servicer Event of
Default, the Servicer shall have the right to obtain documents from Tangible
Timeshare Loan Files from the Custodian for servicing related purposes and to
correct errors and omissions in the documents; provided that the aggregate of
the outstanding Loan Balances of the related Timeshare Loans released to the
Servicer shall not at any time exceed 5% of the Aggregate Loan Balance (which
limit the Servicer shall be obligated to monitor and identify on each Request).
The Custodian agrees to Deliver such documents to the Servicer by no later than
three (3) Business Days after receipt from the Servicer of a request for release
of Tangible Timeshare Loan Files as set forth in Exhibit B hereto (a “Request”)
executed by the Servicer and delivered to the Administrative Agent and the
Custodian.
(ii)    The Servicer covenants and agrees to return all Tangible Timeshare Loan
Files to the Custodian within twenty (20) days after transmittal thereby from
the Custodian to the Servicer; provided that if the Servicer shall require a
Tangible Timeshare Loan File for a period longer than twenty (20) days, the
Servicer may, subject to three (3) days’ prior written notice to the
Administrative Agent (which notice must be specific as to the reason therefor),
have a one-time extension of five (5) days.
(iii)    Notwithstanding clause (ii) above, if the Servicer shall have delivered
an Officer’s Certificate to the Custodian and the Administrative Agent in form
and substance satisfactory to the Administrative Agent that a Timeshare Loan is
in the process of foreclosure and it is necessary for the Servicer to deliver
the related Tangible Timeshare Loan Files to an attorney-at-law to complete the
foreclosure process, the Servicer may deliver such Tangible Timeshare Loan Files
to such attorney-at-law so long as such attorney-at-law (A) is an Acceptable
Attorney and (B) delivers an Attorney’s Bailee Letter in connection with such
Tangible Timeshare Loan Files. An “Acceptable Attorney” is an attorney-at-law
for whom the Administrative Agent has not notified the Servicer is unacceptable.
An “Attorney’s Bailee Letter” means a bailee letter in a form acceptable to the
Administrative Agent pursuant to which the related Acceptable Attorney (1)
acknowledges receipt of each document included therein, (2) confirms that such
Acceptable Attorney is holding such documents in trust and as bailee of the
Indenture Trustee for the benefit of the Noteholders, for return as soon as
possible, (3) agrees to return such Tangible Timeshare Loan Files within seven
(7) Business Days following receipt thereof by such Acceptable Attorney;
provided that if the jurisdiction requires a period longer than seven (7)
Business Days to complete the foreclosure process, the related Acceptable
Attorney may, after written notice to the Administrative Agent, hold such
Tangible Timeshare Loan Files for such longer period, not to exceed fifteen (15)
Business Days, and (4) agrees that no later than three (3) Business Days prior
to the foreclosure of any Timeshare Loan, it shall notify the Administrative
Agent and the Custodian in writing of the scheduled date of the foreclosure of
the related Timeshare Loan (the “Scheduled Foreclosure Date”) or within one (1)
Business Day, of any subsequent changes to the Scheduled Foreclosure Date.

5
KL2 2889986.17



--------------------------------------------------------------------------------



(iv)    During such time that any documents are in the possession of the
Servicer pursuant to this Section 1.2(b), the Servicer shall hold such documents
in trust and as bailee for the Indenture Trustee for the benefit of the
Noteholders and shall deliver such documents to the Custodian, as may be
requested by the Indenture Trustee or the Administrative Agent at any time,
within two (2) Business Days after such request.
(v)    After receipt of a Request and prior to the delivery of the Tangible
Timeshare Loan Files set forth in a Request, the Indenture Trustee or the
Administrative Agent may notify the Custodian that no Tangible Timeshare Loan
Files will be released to the Servicer without the express written consent of
the Administrative Agent. Upon Custodian’s receipt from the Indenture Trustee or
the Administrative Agent of any written notice, whether or not there has been a
Servicer Event of Default, that the Servicer may no longer provide such
instructions, the Custodian shall no longer take any instructions by the
Servicer and shall only take instructions by the Indenture Trustee or the
Administrative Agent as set forth in Section 1.3(b). Upon receipt of such notice
from the Administrative Agent or the Indenture Trustee, the Custodian shall,
within three Business Days of a Request by the Servicer, but only upon written
approval by the Administrative Agent or the Indenture Trustee, release or cause
to be released such Timeshare Loans and the related Tangible Timeshare Loan
Files as set forth in the Request to the Servicer without recourse to the
Custodian.
(vi)    If any Timeshare Loan Files are not held in accordance with the terms of
this Agreement, the related Timeshare Loans shall be deemed to be Defective
Timeshare Loans.
(c)    Notwithstanding any provision of this Section 1.2 to the contrary, the
Custodian shall not give notice as a Material Exception because any document
included in a Timeshare Loan File is in a language other than English, provided
that (i) the Servicer has furnished to the Custodian a certified English
translation of such document (the “Certified Translated Document”) reasonably
satisfactory to the Custodian and (ii) provided a certification to the Custodian
(which may be by electronic means), and a copy of such certification to the
Indenture Trustee, that such Certified Translated Document is identical to the
foreign language template document (the “Foreign Language Template”) attached to
the Certified Translated Document. The Custodian shall be entitled to rely upon
such Certified Translated Document and related Foreign Language Template in
determining whether any Material Exception exists with respect to the related
Timeshare Loan File. Based upon the related Certified Translated Document, the
Custodian shall review a document in a language other than English in accordance
with the terms and conditions of this Agreement.
To assist in the foregoing provisions of this Section 1.2(c), the Servicer shall
at all times during the term of this Agreement, maintain a current listing in a
chart format that identifies the Certified Translated Documents and related
Foreign Language Templates, and periodically provide the Custodian, the
Administrative Agent and the Indenture Trustee with such chart whenever it is
revised. At such time as a document in a language other than English is
delivered to the Custodian, the Servicer shall identify by reference to such
chart to which Foreign Language Template such document corresponds.
Section 1.3    Release of Timeshare Loans and Related Custodial Documents.

6
KL2 2889986.17



--------------------------------------------------------------------------------



(a)    Unless the Custodian receives written notice from the Administrative
Agent or the Indenture Trustee that there has been a Servicer Event of Default
which has not been cured as specified in the Indenture, the Servicer may, from
time to time and pursuant to a Request, request the Custodian to Deliver related
Tangible Timeshare Loan Files to the Servicer due to payment in full on any
Timeshare Loan, due to a release of a Timeshare Loan in accordance with Section
4.7 of the Indenture, due to servicing requirements as described in Section
1.2(b), or for any other reason authorized under the Indenture; provided, that
upon Custodian’s receipt from the Indenture Trustee or the Administrative Agent
of any written notice, whether or not there has been a Servicer Event of
Default, that the Servicer may no longer provide such instructions on the
Indenture Trustee’s behalf, the Custodian shall no longer take any instructions
by the Servicer and shall only take instructions by the Indenture Trustee or the
Administrative Agent as set forth in Section 1.3(b). Upon receipt of such notice
from the Administrative Agent or the Indenture Trustee, the Custodian shall,
within three Business Days of a Request by the Servicer, but only upon written
approval by the Administrative Agent or the Indenture Trustee, release or cause
to be released such Timeshare Loans and the related Tangible Timeshare Loan
Files as set forth in the Request to the Servicer without recourse to the
Custodian.
(b)    The Indenture Trustee or the Administrative Agent may request the
Custodian in writing to Deliver any Timeshare Loans File to: (i) the Indenture
Trustee, or (ii) the Servicer upon the satisfaction by the Seller or Depositor
of the requirements set forth in the Indenture relating to repurchased or
substituted Timeshare Loans, or for any other reason authorized under the
Indenture. Upon receipt of such request, the Custodian shall, within three
Business Days of such receipt, Deliver the related Timeshare Loan Files to the
Indenture Trustee or the Seller or the Depositor (or its assignee) as directed
by the Indenture Trustee or the Administrative Agent, without recourse to the
Custodian.
ARTICLE II    
CONCERNING THE CUSTODIAN
Section 2.1    Representations and Warranties of Custodian.
(a)    The Custodian (i) is duly organized, validly existing and in good
standing under the laws of the United States of America and (ii) has full
corporate power and authority to conduct its business and affairs and to perform
its obligations under this Agreement.
(b)     The Custodian does not control, is not controlled by, nor is under
common control with, the Issuer or the Servicer, or any of their respective
Affiliates (including, but not limited to the Depositor or the Seller).
(c)    This Agreement, when executed and delivered by the Custodian, shall
constitute the valid, legal and binding obligation of the Custodian, enforceable
against the Custodian in accordance with its terms, except as the enforcement
thereof may be limited by applicable receivership or similar debtor relief laws
and that certain equitable remedies may not be available regardless of whether
enforcement is sought in equity or at law.

7
KL2 2889986.17



--------------------------------------------------------------------------------



(d)    By execution of this Agreement, the Custodian represents, warrants and
covenants that it does not currently hold, and during the existence of this
Agreement shall not hold, any adverse interest, by way of security or otherwise,
in any Timeshare Loan, and hereby waives and releases any such interest that it
may have in any Timeshare Loan as of the date hereof. Notwithstanding any other
provisions of this Agreement and without limiting the generality of the
foregoing, the Custodian shall not, at any time exercise or seek to enforce any
claim, right or remedy, including any statutory or common law rights of set-off,
if any, that the Custodian may otherwise have against all or any part of a
Timeshare Loan File, a Timeshare Loan, the Seller, the Depositor, the
Administrative Agent, the Servicer, the Issuer, the Indenture Trustee, the
Purchasers, the Trust Estate or any proceeds of the foregoing.
(e)    The Custodian represents and warrants that (i) no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement and (ii) there is no litigation pending or, to the Custodian’s
knowledge, threatened, which if determined adversely to Custodian, would
adversely affect the execution, delivery or enforceability of this Agreement, or
any of the duties or obligations of the Custodian hereunder.
(f)    In respect of other transactions involving any Diamond Resorts Entity or
any of their Affiliates, where the Custodian acts as custodian, the Custodian is
(i) in possession or control of all loan files required by the related custodial
agreements and (ii) is in compliance with such custodial agreements.
(g)    The Custodian represents and warrants as of the date hereof and as of
each Transfer Date, that the Custodian has a license to use the eOriginal System
and exclusive access to the Warehouse Vault Partition and the terms thereof are
sufficient to permit the Custodian to perform its duties and obligations
hereunder.
(h)    The Custodian represents and warrants as of the date hereof and as of
each Transfer Date, that no Diamond Resorts Entity has any right of access to
the Warehouse Vault Partition.
Section 2.2    Duties of Custodian.
(a)    The Custodian shall use reasonable care, in accordance with the standard
customs adhered to by prudent institutions that act as custodians in the
performance of its obligations hereunder.
(b)    The Custodian shall maintain continuous custody of all physical items
Delivered to it in secure fire-resistant facilities located in the State of
Minnesota. All Tangible Timeshare Loan Files will be physically separated from
the files relating to other receivables for which the Custodian holds on behalf
of itself or others. Upon two Business Days prior written request, the Custodian
shall provide access to the Tangible Timeshare Loan Files to the Indenture
Trustee and the Administrative Agent or their related representatives. The
Tangible Timeshare Loan Files will initially be kept at Wells Fargo Bank,
National Association, ABS Custody Vault, 1055

8
KL2 2889986.17



--------------------------------------------------------------------------------



10th Avenue SE, MAC N9401-011, Minneapolis, Minnesota 55414, and the Custodian
will provide at least 30 days’ prior written notice to the Servicer, the
Administrative Agent and the Indenture Trustee before such location is changed.
(e)    The Custodian shall maintain each Electronic Timeshare Loan File such
that (i) the watermark on the Authoritative Copy of any document contained
therein shall read “View of Authoritative Copy”, (ii) a watermark on any copy of
the Authoritative Copy thereof or a copy of any document contained therein shall
read “View of Non-Authoritative Copy”, and (iii) the Required Legend is placed
on each perceivable rendering of each document contained therein. The Custodian
shall cause the Warehouse Vault Partition to reflect the name of the Issuer.
(d)    The Custodian shall appoint only its own personnel (or personnel of its
subcontractors) as authorized users of the Warehouse Vault Partition and the
Electronic Timeshare Loan Files contained therein and shall not otherwise permit
any Person to have access thereto other than any personnel of eOriginal in
connection with providing technical support.
(e)    The Custodian shall not transfer or export any Electronic Timeshare Loan
File except in accordance with the terms hereof and shall not destroy any
Electronic Timeshare Loan File.
(f)    The Custodian may conduct, or cause to be conducted, periodic reviews of
all items held by it under this Agreement, and shall maintain the Timeshare Loan
Files in such a manner as shall enable the Indenture Trustee, the Administrative
Agent and the Servicer to inspect such files (upon at least two Business Days’
prior written notice) in order to verify the accuracy of the Custodian’s record
keeping. The Custodian shall immediately report to the Indenture Trustee, the
Administrative Agent and the Servicer any material defect with respect to a
Timeshare Loan File or any failure on its part to hold the Timeshare Loan Files
as herein provided.
(g)    The Custodian shall, at its own expense, maintain at all times during the
existence of this Agreement, and keep in full force and effect (a) fidelity
insurance, (b) theft of document insurance, (c) forgery insurance, and (d)
insurance covering the risk of errors and omissions. All such insurance shall be
in amounts, with standard coverage and subject to deductibles, as are customary
for insurance typically maintained by banks or other institutions that act as
custodians in similar transactions. Upon written request, the Custodian shall
provide an Officer’s Certificate stating that such policy is in full force and
effect.
(h)    Upon written request from the Indenture Trustee or the Administrative
Agent, the Custodian shall provide copies of Timeshare Loan Files to the
Indenture Trustee or the Administrative Agent, as applicable, at the Servicer’s
expense (as such expenses are calculated pursuant to Section 3.2 hereof).
(i)    Except as expressly provided for herein, the Custodian shall not deliver
physical possession of, or otherwise transfer, assign, pledge, mortgage, convey
or dispose of any Timeshare Loan Files in its possession or under its control to
any other Person.

9
KL2 2889986.17



--------------------------------------------------------------------------------



(j)    With respect to any Timeshare Loan File, the Custodian shall only act as
custodian for one party.
(k)    If directed by the Administrative Agent, the Custodian shall initiate the
Export (defined below) process and deliver to the Administrative Agent copies of
reports produced by the eOriginal System that set forth, in reasonable detail,
the history, including, without limitation, the original electronic execution as
well as the previous alterations, modification or amendments and the conversion
to tangible chattel paper of any such Approved Exported Timeshare Loan File. The
Custodian shall then confirm that it has in its possession a physical Timeshare
Loan File for each Timeshare Loan File which was converted into an Approved
Exported Timeshare Loan File and confirm the same to the Indenture Trustee and
the Administrative Agent in writing, and maintain possession of such Approved
Exported Timeshare Loan File in accordance with the terms of this Agreement or,
if the Administrative Agent shall so instruct the Custodian in writing, deliver
such Approved Exported Timeshare Loan File as directed by the Administrative
Agent. The reasonable and documented fees, costs and expenses related to such
Exporting of the Electronic Timeshare Loan Files shall be included in the
Custodial Fees. For purposes of this paragraph: (i) “Export” with respect to a
Timeshare Loan File, shall mean the Custodian has decommissioned the related
Electronic Timeshare Loan File and the Authoritative Copies of the related
documents contained therein are printed out pursuant to a “Paper Out”™ within
the meaning specified in eOriginal’s System and (ii) “Approved Exported
Timeshare Loan File” shall mean an Electronic Timeshare Loan File which has been
Exported by the Custodian such that the related Electronic Timeshare Loan File
is destroyed and the Authoritative Copies of the related documents contained
therein are printed out and held by the Custodian pursuant to this Agreement,
together with the document history report prepared by eOriginal related to such
Timeshare Loan File.
Section 2.3    Merger or Consolidation of Custodian. Any Person into which the
Custodian may be merged or converted or with which it may be consolidated, or
any Person resulting from any merger, conversion or consolidation to which the
Custodian shall be a party, or any Person succeeding to the business of the
Custodian, shall automatically without further action or notice to any person,
be the successor of Custodian hereunder, and notice thereof shall be provided by
the Custodian to the Servicer, the Administrative Agent and the Indenture
Trustee.
Section 2.4    Limitation of Liability. The duties and obligations of the
Custodian shall be determined solely by the express provisions of this
Agreement. The Custodian shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Agreement or as set
forth in a written amendment to this Agreement executed by the parties hereto or
their successors and assigns. Except as set forth in Section 2.6 hereof, the
Custodian neither shall assign, transfer, pledge or grant a security interest in
any of its rights, obligations, benefits or privileges hereunder, nor shall the
Custodian delegate or appoint any other Person to perform or carry out any of
its duties, responsibilities or obligations under this Agreement. Except as set
forth in Section 2.6 hereof, any act or instrument purporting to effect any such
assignment, transfer, pledge, grant, delegation or appointment shall be void.
Subject to Section 2.4(h) hereof, no representations, warranties, covenants
(other than those expressly made by the Custodian in this Agreement) or
obligations of Custodian shall be implied with respect to this Agreement or the
Custodian’s services hereunder. Without limiting the generality of the
foregoing, the Custodian:

10
KL2 2889986.17



--------------------------------------------------------------------------------



(a)    shall have no duties or obligations other than those specifically set
forth herein or as may subsequently be agreed in writing by the parties hereto
and shall use the same degree of care and skill as is reasonably expected of
prudent financial institutions acting in comparable capacities and with due care
in performance of its duties hereunder;
(b)    shall be regarded as making no representations and having no
responsibilities (except as expressly set forth herein) as to the validity,
sufficiency, value, genuineness, ownership or transferability of any
certificates or Timeshare Loans represented thereby, and shall not be required
to and shall not make any representations as to the validity, value or
genuineness of any Timeshare Loans;
(c)    shall not be required to expend or risk its funds or otherwise incur
financial liability in the performance of any of its duties hereunder, or in the
exercise of its rights or powers, if the Custodian believes that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it;
(d)    may rely on and shall be protected in acting upon any certificate,
instrument, opinion, notice, letter, facsimile or other document, or any
security, delivered to it and which in good faith it believes to be genuine and
which has been signed by the proper party or parties. The Custodian may rely
conclusively on and shall be protected in acting upon the written instructions
of any (i) Responsible Officer of the Indenture Trustee or the Administrative
Agent, (ii) designated officer of the Servicer having such authority identified
on Exhibit C attached hereto or (iii) such other persons as may be designated in
writing by the Indenture Trustee to the Custodian from time to time;
(e)    may consult with the Custodian’s in-house counsel or any other counsel
nationally recognized in the area of commercial transactions and reasonably
acceptable to the Custodian with regard to legal questions arising out of or in
connection with this Agreement, and, provided the Custodian exercises reasonable
judgment, the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, omitted or suffered
by the Custodian in reasonable reliance, in good faith and in accordance
therewith;
(f)    shall not be liable for any error of judgment made in good faith, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything which it may do or refrain from doing in
connection herewith, except in the case of its willful misconduct, negligent
performance or omission, or bad faith;
(g)    undertakes to perform only such duties and obligations as are
specifically set forth in this Agreement. Neither the Custodian nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages which result from the negligence or
willful misconduct of it or them. In no event will the Custodian or any of its
officers, directors, employees or agents be liable for any consequential,
indirect or special damages. Damages incurred by the Servicer as a result of the
negligence or willful misconduct of the Custodian, its officers, directors,
employees or agents, and impacting its business of developing, marketing,
selling and providing

11
KL2 2889986.17



--------------------------------------------------------------------------------



consumer financing for timeshare or interval ownership resorts shall not be
considered consequential hereunder;
(h)    may execute any of the rights, privileges or powers hereunder or perform
any duties hereunder either directly or through agents or attorneys, provided,
however, that the execution of such rights, privileges or powers by any such
agents or attorneys shall not diminish, or relieve the Custodian for,
responsibility therefor to the same degree as if the Custodian itself had
executed such rights, privileges or powers;
(i)    shall have no responsibility or duty with respect to any Timeshare Loan
Files while not in its possession or under its control;
(j)    shall not be responsible for preparing or filing any reports or returns
relating to federal, state or local income taxes with respect to this Agreement,
other than for the Custodian’s compensation or for reimbursement of expenses
hereunder;
(k)    shall have no duty to qualify to do business in any jurisdiction other
than (i) any jurisdiction where any Timeshare Loan File is or may be held by the
Custodian from time to time hereunder, and (ii) any jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the ability of
the Custodian to perform its duties hereunder;
(l)    shall not be imputed with any knowledge of, or information possessed by,
the Indenture Trustee, and vice versa;
(m)    in the event that (i) any of the parties to this Agreement shall be
served by a third party with any type of levy, attachment, writ or court order
with respect to any Timeshare Loan File or any document included within a
Timeshare Loan File or (ii) a third party, shall institute any court proceeding
by which any Timeshare Loan File or a document included within a Timeshare Loan
File shall be required to be delivered otherwise than in accordance with the
provisions of this Agreement, the party receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Agreement copies
of all court papers, orders, documents and other materials concerning such
proceedings. The Custodian shall, to the extent permitted by law and applicable
judicial orders if any, continue to hold and maintain all the Timeshare Loan
Files that are the subject of such proceedings pending a final, nonappealable
order of a court of competent jurisdiction permitting or directing disposition
thereof. Upon final determination of such court, the Custodian shall dispose of
such Timeshare Loan File or any document included within such Timeshare Loan
File as directed in writing by the Indenture Trustee, which shall give a
direction consistent with such court determination. Expenses and fees
(including, without limitation, attorney’s fees and expenses) of the Custodian
incurred as result of such proceedings shall be paid by the Indenture Trustee
out of the Trust Estate;
(n)    shall not be responsible or liable for delays or failures in performance
resulting from acts beyond its control. Such acts shall include acts of God,
strikes, lockouts, riots, acts of war or terrorism, epidemics, governmental or
regulatory actions, fire, communication line failures, computer viruses, power
failures or earthquakes (each a “Force Majeure Event”),

12
KL2 2889986.17



--------------------------------------------------------------------------------



including the inability of the Custodian to access the Electronic Timeshare Loan
Files due to any Force Majeure Event;
(o)    shall not be responsible for the acts or omissions of the Administrative
Agent, the Indenture Trustee, the Servicer, eOriginal, DocuSign or any other
Person. The parties acknowledge and agree that in making statements herein
regarding “control” of the Electronic Timeshare Loan Files, the Custodian is
relying on (and shall be entitled to rely upon) representations and covenants
from eOriginal regarding the eOriginal System and the various criteria
constituting “control”;
(p)    may act in reliance upon any written communication of the Administrative
Agent concerning the Delivery, possession or control of the Electronic Timeshare
Loan Files pursuant to this Agreement; and
(q)    shall not be responsible for any Electronic Timeshare Loan Files in the
Warehouse Vault Partition, or for any obligations related thereto (including,
but not limited to, reporting related to such Electronic Collateral), under this
Agreement after its access to the Warehouse Vault Partition is terminated.
The provisions of this Section 2.4 shall survive the resignation or removal of
the Custodian and the termination of this Agreement.
Section 2.5    Indemnification.
The initial Servicer shall hold the Custodian harmless from and against all
liabilities, damages, losses, fees (including reasonable attorneys’ fees and
expenses) and costs and expenses incurred by the Custodian as a result of any
legal proceedings or in defending against any action or claim relating to the
performance of its duties hereunder, unless such liabilities, damages, losses,
fees, costs and expenses shall arise from the Custodian’s negligence or willful
misconduct. The Custodian’s rights to indemnification shall survive the
resignation or removal or the Custodian and the termination of this Agreement.
Such indemnification shall include, but not be limited to, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, payments,
costs or expenses relating to or arising out of (i) the conduct by any Diamond
Resort Entity and any Obligor of any transaction by electronic means, (ii) the
creation, generation, communication or transfer of Electronic Timeshare Loan
Files by electronic means, (iii) the utilization by any Diamond Resorts Entity
of the web portal, eOriginal System or software of eOriginal, (iv) the failure
of the eOriginal System to create and maintain a single Authoritative Copy of
any document in any Electronic Timeshare Loan File or to otherwise conform with
the eOriginal System description, except due to a modification made by or at the
direction of the Custodian not in compliance with the terms of this Agreement or
not at the direction of the Administrative Agent or Indenture Trustee or (v) the
negligence, or fraudulent or willful misconduct, of eOriginal in connection with
the Electronic Timeshare Loan Files.
In the event that the Custodian fails to produce an Obligor Note or any document
related to the Timeshare Loan File that was in its possession or under its
control pursuant to this Agreement within two (2) Business Days after a written
request therefor by the Administrative Agent, the

13
KL2 2889986.17



--------------------------------------------------------------------------------



Servicer, the Issuer or the Indenture Trustee, in accordance with the terms and
conditions hereof, provided that (i) the Custodian previously delivered to the
Administrative Agent (with a copy to the Indenture Trustee, the Issuer and the
Servicer) a Trust Receipt, the Custodian Loan Transmission and a Material
Exception Report which did not list the failure of a Timeshare Loan File to
include such document as a Material Exception; (ii) such document is not
outstanding pursuant to a Request; and (iii) such document was held by the
Custodian on behalf of the Indenture Trustee or the Issuer, as applicable (a
“Custodial Delivery Failure”), then the Custodian shall (a) with respect to any
missing Obligor Note, promptly deliver to the Administrative Agent, the Issuer,
the Indenture Trustee and the Servicer, upon request, a Lost Note Affidavit and
(b) with respect to any missing document related to a Timeshare Loan, including,
but not limited to a missing Obligor Note, indemnify the Administrative Agent,
the Noteholders, the Issuer, the Servicer and the Indenture Trustee in
accordance with the succeeding paragraph of this Section 2.5. In the event that
such original Obligor Note is subsequently found and delivered to the related
party, such party shall return the Lost Note Affidavit to the Custodian.
The Custodian agrees to indemnify and hold the Administrative Agent, the Issuer,
the Noteholders, each Purchaser, the Indenture Trustee and the Servicer and
their respective designees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs or
out-of-pocket expenses, including reasonable attorneys’ fees, that may be
imposed on, incurred by, or asserted against it or them in any way relating to
arising out of a Custodial Delivery Failure or a material breach by the
Custodian in its performance of its duties hereunder which was the result of the
Custodian’s negligence, bad faith or willful misconduct. In no event shall the
Custodian or its officers, directors, employees and other agents be held liable
for any special, direct, indirect or consequential damages resulting from any
action taken or omitted to be taken by it or them hereunder or in connection
herewith, even if advised of the possibility of such damages.
The Servicer agrees to indemnify and hold the Administrative Agent, the Issuer,
the Noteholders, each Purchaser, the Indenture Trustee and their respective
designees harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs or out-of-pocket expenses,
including reasonable attorneys’ fees, that may be imposed on, incurred by, or
asserted against it or them in any way relating to arising out of (i) the
conduct by any Diamond Resort Entity and any Obligor of any transaction by
electronic means, (ii) the creation, generation, communication or transfer of
Electronic Timeshare Loan Files by electronic means, (iii) the utilization by
any Diamond Resorts Entity of the web portal, eOriginal System or software of
eOriginal, (iv) the failure of the eOriginal System to create and maintain a
single Authoritative Copy of any document in any Electronic Timeshare Loan File
or to otherwise conform with the eOriginal System description, except due to a
modification made by or at the direction of the Custodian not in compliance with
the terms of this Agreement or not at the direction of the Administrative Agent
or Indenture Trustee or (v) the negligence, or fraudulent or willful misconduct,
of eOriginal or the breach of any obligation of eOriginal in connection with the
Electronic Timeshare Loan Files.
Section 2.6    Resignation by the Custodian; Successor Custodian.

14
KL2 2889986.17



--------------------------------------------------------------------------------



(a)    The Custodian may at any time resign and terminate its obligations under
this Agreement upon at least 60 days’ prior written notice to the Servicer, the
Administrative Agent and the Indenture Trustee. Such resignation shall not be
effective until a successor custodian acceptable to the Administrative Agent
shall have assumed the duties of Custodian hereunder. The Custodian shall
maintain physical possession of the Tangible Timeshare Loan Files and control of
the Electronic Timeshare Loan Files until the due appointment of a successor
custodian and the orderly transfer of the Timeshare Loan Files to such successor
custodian. Promptly after receipt of notice of the Custodian’s resignation, the
Servicer, with the written consent of the Administrative Agent (or, so long as a
Servicer Event of Default has occurred and is continuing, the Administrative
Agent), shall appoint, by written instrument, a successor custodian. If the
Servicer fails to appoint a successor within 30 days of such notice of
resignation, the Custodian may petition a court of competent jurisdiction to
appoint a successor custodian.
(b)    The Administrative Agent may at any time terminate the obligations of the
Custodian under this Agreement immediately for cause or upon at least 60 days’
prior written notice to the Custodian. The Servicer shall not terminate
obligations of the Custodian under this Agreement without the prior written
consent of the Administrative Agent.
(c)    Upon its termination or resignation, the Custodian will take such actions
as the Administrative Agent may direct in a commercially reasonable manner and
including any such actions as are necessary to best facilitate the transition of
the performance of the Custodian’s activities to the successor Custodian. The
Custodian, at the expense of the Issuer and the Servicer, shall assist the
successor custodian to assume and perform the duties of the Custodian hereunder
(including, without limitation, the prompt delivery of possession and/or control
of all Timeshare Loan Files to the successor custodian or such other directions
by the Administrative Agent at such time).
ARTICLE III    
MISCELLANEOUS PROVISIONS
Section 3.1    Notices. Any request, demand, authorization, direction, notice,
consent, waiver or other documents provided or permitted by this Agreement to be
made upon, given or furnished to, or filed with any party hereto shall be
sufficient for every purpose hereunder if in writing and delivered by facsimile
transmission or mailed, first-class postage prepaid and addressed to the
appropriate address below, or to such other addresses or telephone numbers as
either party may advise the other party by notice:
(a)    to the Servicer at Diamond Resorts Financial Services, Inc., 10600 West
Charleston Boulevard, Las Vegas, Nevada 89135, Attention: Dave L. Womer, SVP
Financial Services and Chief Lending Officer, Facsimile Number: (702) 804-8798,
Telephone Number: (702) 823-7490, with copies to Diamond Resorts Corporation,
10600 West Charleston Boulevard, Las Vegas, Nevada 89135, Attention: Treasurer,
Facsimile Number: (702) 765-8798, Telephone Number: (702) 823-7490;

15
KL2 2889986.17



--------------------------------------------------------------------------------



(b)    to the Issuer at Diamond Resorts Issuer 2008 LLC, 10600 West Charleston
Boulevard, Las Vegas, Nevada 89135, Attention: Jared Finkelstein, Senior Vice
President – Legal, Facsimile Number: (702) 684-8710, Telephone Number: (702)
823-7550;
(c)    to the Indenture Trustee at Wells Fargo Bank, National Association, MAC
N9311-161, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479,
Attention: Corporate Trust Services/Asset-Backed Administration, Facsimile
Number: (612) 667-3539, Telephone Number: (612) 667-8058;
(d)    to the Administrative Agent at Credit Suisse AG, New York Branch, Asset
Finance, 4th Floor, Eleven Madison Avenue, New York, New York 10010, Attention:
Oliver Nisenson, Telephone Number: (212) 325-6688; Email:
abcp.monitoring@credit-suisse.com, oliver.nisenson@credit-suisse.com,
patrick.duggan@credit-suisse.com; chioperations@guggenheimpartners.com and
list.afconduitreports@credit-suisse.com;
(e)    to the Custodian at Wells Fargo Bank, National Association, Sixth Street
& Marquette Avenue, MAC N9311-161, Minneapolis, Minnesota 55479, Attention:
Corporate Trust Services – Asset-Backed Administration, Facsimile: (612)
667-3539, with a copy to Wells Fargo Bank, National Association, ABS Custody
Vault, 1055 10th Avenue SE, MAC N9401-011, Minneapolis, Minnesota 55414,
Attention: Vault Manager, Facsimile: (612) 667-1080, Email:
abs.custody.vault@wellsfargo.com.
(f)    To the extent that any Purchaser which the Administrative Agent has
confirmed holds at least a 15% interest in the Notes shall give written
direction to any of the parties hereto that it wishes to directly receive copies
of any notices and other communications that the Administrative Agent is
entitled to receive hereunder, the parties hereto agree to comply with such
direction.
Section 3.2    Compensation. The Indenture Trustee shall pay from the Trust
Estate pursuant to Sections 3.4 and 6.6 of the Indenture, compensation to the
Custodian for its services hereunder as set forth on Exhibit D hereto. The
provisions of this Section 3.2 shall survive the resignation or removal of the
Custodian and the termination of this Agreement.
Section 3.3    Amendments. No modification or amendment of or supplement to this
Agreement shall be valid or effective unless the same is in writing and signed
by the Custodian, the Administrative Agent and the Indenture Trustee and, so
long as no Event of Default has occurred and is continuing under the Indenture,
the Servicer.
Section 3.4    Continuous Possession. For the avoidance of doubt, it is hereby
acknowledged and agreed that any Timeshare Loan Files for which the Custodian
issued a Trust Receipt pursuant to the Original Custodial Agreement, continue to
be held by or under the control of the Custodian as agent and bailee of the
Indenture Trustee for the benefit of the Noteholders pursuant to the terms of
this Agreement.

16
KL2 2889986.17



--------------------------------------------------------------------------------



Section 3.5    Governing Law. This Agreement shall be deemed a contract made
under the laws of the State of New York and shall be construed and enforced in
accordance with and governed by the laws of the State of New York.
Section 3.6    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which counterparts, when so executed and delivered shall
be deemed to be an original instrument and all of the counterparts, taken
together, shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by facsimile or other electronic transmission
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof and deemed an original.
Section 3.7    Indenture Trustee. The parties hereto acknowledge that the
Indenture Trustee is acting not in its individual capacity but as indenture
trustee under the Indenture and that any actions by the Indenture Trustee shall
require the consent of Noteholders, as and to the extent required by the
Indenture.
Section 3.8    Communication. The parties agree that an Electronic Timeshare
Loan File shall be “communicated” to the Custodian upon the transfer of the
Authoritative Copy of such Electronic Timeshare Loan File to the Warehouse Vault
Partition and acceptance of the Custodian of such Authoritative Copy into the
Warehouse Vault Partition, and the Custodian shall thereafter maintain such
Electronic Timeshare Loan File in the Warehouse Vault Partition on behalf of the
Indenture Trustee. The Custodian shall maintain the Warehouse Vault Partition so
that the eOriginal System will place the Required Legend on each page of any
perceivable copy of a document in the related Electronic Timeshare Loan File.
The Custodian shall not make any changes to the owner of record of the Warehouse
Vault Partition or to the legend which appears on documents in the Electronic
Timeshare Loan Files without the prior written consent of the Administrative
Agent.
Section 3.9    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
Section 3.10    No Petition. Each party hereto covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
Notes, it will not institute against, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. The provisions of this Section 3.9
shall survive the termination of this Agreement.
Section 3.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTION. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE

17
KL2 2889986.17



--------------------------------------------------------------------------------



EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION DOCUMENTS TO WHICH IT IS
A PARTY BY, AMONG OTHER THINGS, THIS WAIVER.
[Signatures on Following Pages]





18
KL2 2889986.17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
DIAMOND RESORTS ISSUER 2008 LLC,
as Issuer


By: ________________________
Name: Lillian Luu
Title: Treasurer


 
DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer


By:       ______________               
Name: David Womer
Title: President




KL2 2900728, Sixth Amended and Restated Custodial Agreement

--------------------------------------------------------------------------------



 
WELLS FARGO BANK, NATIONAL
 ASSOCIATION, as Custodian


By: _______________________
Name:
Title:






WELLS FARGO BANK, NATIONAL
 ASSOCIATION, as Indenture Trustee




By: _________________________
Name:
Title:






KL2 2900728, Sixth Amended and Restated Custodial Agreement

--------------------------------------------------------------------------------



 


CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent




By:           ________________       
Name:
Title:




By:          _________________       
Name:
Title:






KL2 2900728, Sixth Amended and Restated Custodial Agreement

--------------------------------------------------------------------------------




ANNEX A
MATERIAL EXCEPTIONS


1. The applicable Obligor Note (a) is not an original or an Authoritative Copy
and an original executed Lost Note Affidavit has not been received by the
Custodian, (b) has an original loan amount that is missing, (c) does not contain
the name of the Obligor Note payee/mortgagee, (d) indicates an original loan
amount or Loan/Contract Number that does not agree with the applicable Schedule
of Timeshare Loans or Mortgage (but only if any such discrepancy exceeds
$10.00), (e) contains an alteration to a material provision thereof which is
noted on the face of the Obligor Note which alteration is not initialed by all
makers; provided, however, that if such alteration is merely the filling in or
the completion of the maturity date or first payment date, then such alteration
shall not constitute a Material Exception, notwithstanding the maker’s failure
to initial such alteration, (f) does not contain a complete chain of
endorsements (via original, photocopied, electronic copied or stamped signature)
from the original holder of such Obligor Note to the last endorsee thereof (the
“Last Endorsee”); provided, however, that with respect to any Right-to-Use
Interest in connection with which there is a Purchase Contract but not an
Obligor Note, an original or a copy of a bulk or individual assignment of such
Purchase Contract shall not be required to be included in the applicable
Timeshare Loan File, or (g) is not further endorsed by the Last Endorsee (via
original, photocopied, electronic copied or stamped signature) in either of the
manners set forth in Exhibit A or Exhibit B to this Annex A (except with respect
to any Right-to-Use Interest in connection with which no purchase money
promissory note was executed by the purchaser thereof).


2. With respect to any modification agreement or rider, such modification
agreement or rider (a) is missing or is not an original or a certified copy
thereof, or (b) contains any provision that is materially inconsistent with the
applicable Schedule of Timeshare Loans.


3. Except in connection with a Right-to-Use Loan, the related Timeshare Loan
File contains no original individual or copy of a bulk title insurance policy
(whether signed or unsigned) or other evidence (including but not limited to a
certified copy of a Mortgage that contains the applicable recording information)
that a Mortgage which secures the repayment of the applicable Obligor Note has
been recorded in the appropriate public records.


4. Except in connection with a Right-to-Use Loan, the amount of insurance stated
in the title insurance policy is missing or is less than the applicable original
loan amount.


5. Except in connection with a Right-to-Use Loan, the original individual or a
copy of a bulk title insurance policy or master blanket title insurance policy
(whether signed or unsigned) (or a commitment for title insurance, if the policy
is being held by a title insurance company pending recordation of a Mortgage,
including a letter commitment in substantially the form of Exhibit C to this
Annex A), as applicable, referencing the applicable Timeshare Interest is
missing, and no original recorded Mortgage or a certified copy thereof is
included in the related Timeshare Loan File.



Annex A-1
KL2 2900728.7

--------------------------------------------------------------------------------





6. Except in connection with a Right-to-Use Loan, if a required assignment of
mortgage is not in suitable form for recordation in the jurisdiction in which
the applicable Timeshare Property is located.


7. If any Mortgage or assignment of mortgage contains an alteration to a
material provision thereof on its face that is not initialed by the Obligor or
mortgagee, as applicable; provided, however, that if such alteration is merely
the filling in or the completion of the maturity date or the first payment date,
then such alteration shall not constitute a Material Exception, notwithstanding
the mortgagor’s and/or mortgagee’s failure to initial such alteration.





Annex A-2
KL2 2900728.7

--------------------------------------------------------------------------------




EXHIBIT A
to Annex A to Custodial Agreement


ALLONGE


The undersigned holder of the attached promissory note (the “Note”), dated
«CONTRACT_DATE», endorses, sets over and assigns without recourse the Note to
_______________________________________, a
________________ _____________________,
as follows:
Pay to the order of ___________________________, a ___________________________
____________________ and its successors and assigns. The undersigned represents
and warrants that: It has good and enforceable title to the Note; it has the
authority to make the transfer; the transfer has been duly authorized; it has no
actual knowledge that the signature of the maker is unauthorized or not genuine;
it has no actual knowledge of any material physical alteration to the Note; and
it has not encumbered, pledged, assigned or otherwise transferred, or suffered
to be encumbered, pledged, assigned or otherwise transferred; all or any part of
its interest in, to or under the Note as provided hereby.
«Signature_1», a «Signature_2»,
By:______________________________
David Womer,
Its:    Authorized Representative
Loan ID: «CONTRACT_NUMBER»
Name: Name»



Annex A-3
KL2 2900728.7

--------------------------------------------------------------------------------




EXHIBIT B
to Annex A to Custodial Agreement


ALLONGE


Pay to the order of ______________________________________, without recourse.
«Signature_1», a «Signature_2»,


By:______________________________
David Womer,
Its:    Authorized Representative


Loan ID: «CONTRACT_NUMBER»
Name: «Name»







Annex A-4
KL2 2900728.7

--------------------------------------------------------------------------------




EXHIBIT C
to Annex A to Custodial Agreement


[FIRST AMERICAN TITLE INSURANCE COMPANY]


(Date)


___________________ as
Lender for:
[Insert Resort Name]
[Insert Closing Batch #]


RE:     Pending Mortgagee’s Policy of Title Insurance
Dear Lender:
Please be advised that First American Title Insurance Company, either directly
or through its agent, has received the required premiums, and each of the deeds
and mortgages corresponding to the loans identified on the schedule attached
have been submitted for recording and/or filing with the appropriate
governmental office.
Accordingly, First American Title Insurance Company, either directly or through
one of its duly authorized agents, has agreed to issue its Vacation Ownership
1992 ALTA Loan Policies (the “Policies”) as to the mortgage loans identified on
the schedule attached to this letter.
Therefore, First American Title Insurance Company hereby irrevocably commits to
issue to you, as lender, the Policies as soon as practicable.
The date of recordation for the above batch will be on or about
_________________________.


Sincerely,
FIRST AMERICAN TITLE INSURANCE COMPANY


By:______________________________





Annex A-5
KL2 2900728.7

--------------------------------------------------------------------------------




EXHIBIT A
TRUST RECEIPT
RECEIPT NO.                                    [Date]
Re:
Sixth Amended and Restated Custodial Agreement, dated as of June 26, 2015 (the
“Custodial Agreement”), among Wells Fargo Bank, National Association, as
Custodian, Diamond Resorts Issuer 2008 LLC, as Issuer, Wells Fargo Bank,
National Association, as Indenture Trustee for the benefit of the Noteholders,
Credit Suisse AG, New York Branch, as Administrative Agent, and Diamond Resorts
Financial Services, Inc., as Servicer

Ladies and Gentlemen:
In accordance with the provisions of Section 1.2 of the Custodial Agreement, the
undersigned, as Custodian, hereby certifies that as to each Timeshare Loan
described in the Schedule of Timeshare Loans, attached hereto as Schedule I, it
has reviewed each Timeshare Loan File and other than as described in the
accompanying Material Exception Report, and it hereby verifies that (i) all
documents required to be delivered to it pursuant to the Custodial Agreement are
in the Custodian’s possession or control, as applicable, and (ii) such documents
appear regular on their face and relate to the appropriate Timeshare Loans, none
of the Timeshare Loan Files contains evidence of any claims, liens, security
interests or encumbrances (other than the Lien of the Indenture) and none of the
Timeshare Loan Files is being held by the Custodian for any other party, and
(iii) based only on the Custodian’s examination of the Timeshare Loan Files,
each of the items in Section 1.2(a) of the Custodial Agreement has been
verified.
The Custodian hereby confirms that it is holding or has control of each such
Timeshare Loan File as agent and bailee of the Indenture Trustee for the benefit
of the Noteholders pursuant to the terms of the Custodial Agreement. The
Custodian hereby confirms it will act in accordance with the provisions of the
Custodial Agreement and under no circumstances shall the Custodian (i) deliver
possession or control, as applicable, of any Timeshare Loan Files to any other
Person, or (ii) take any directions with respect to any Timeshare Loan Files
from any other Person, except as specifically permitted pursuant to the
Custodial Agreement.
 
WELLS FARGO BANK, NATIONAL
 ASSOCIATION, as Custodian
By:                  
Name:                  
Title:                  






A-1
KL2 2900728.7

--------------------------------------------------------------------------------




SCHEDULE I TO TRUST RECEIPT
SCHEDULE OF TIMESHARE LOANS


In lieu of attaching a printed Schedule of Timeshare Loans to this Receipt, a
computer file containing such Schedule of Timeshare Loans has been delivered, or
otherwise been made available by electronic means, by the Custodian to the
Administrative Agent, the Indenture Trustee, the Servicer and the Issuer on or
before the date of this Trust Receipt.







A-2
KL2 2900728.7

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF REQUEST FOR RELEASE
Wells Fargo Bank, National Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, Minnesota 55414
Attention: Vault Release Department
Fax: (612) 667-1080
Email: abs.custody.vault@wellsfargo.com


Re:
Sixth Amended and Restated Custodial Agreement, dated as of June 26, 2015 (the
“Custodial Agreement”), among Wells Fargo Bank, National Association, as
Custodian, Diamond Resorts Issuer 2008 LLC, as Issuer, Wells Fargo Bank,
National Association, as Indenture Trustee for the benefit of the Noteholders,
Credit Suisse AG, New York Branch, as Administrative Agent, and Diamond Resorts
Financial Services, Inc., as Servicer

Pursuant to Sections 1.2(b) or 1.3 of the Custodial Agreement in connection with
the Timeshare Loans indicated on Schedule A hereto, we request the release of
the related Timeshare Loan Files for the reasons indicated below.
Reason for Requesting Release (check all that apply)
1. Paid in Full
(The Servicer hereby certifies that it has deposited all amounts in connection
therewith in the Collection Account.)
2. Timeshare Loan in Foreclosure
3. Timeshare Loan Purchased
(The Servicer hereby certifies that the Seller has paid the purchase price in
full to the Indenture Trustee)
4. Timeshare Loan Liquidated.

B-1
KL2 2900728.7

--------------------------------------------------------------------------------




(The Servicer hereby certifies that all proceeds of foreclosure, insurance or
other liquidation have been deposited by the Servicer in the Collection
Account.)
5. For Servicing Reasons
6. Other (Provide Explanation)
If item 1, 3 or 4 above is checked, and if all or part of the Timeshare Loan
File was previously released to us, please release to us our previous receipt on
file with you, as well as any additional documents in your possession or under
your control relating to the above specified Timeshare Loan.
If item 3 above is checked, this request shall be accompanied by the appropriate
documents evidencing the purchase of such Timeshare Loans.
If item 2, 5 or 6 above is checked, upon our return of all of the above
documents to the Custodian, please acknowledge your receipt by signing in the
space indicated below, and returning this form.
If any Timeshare Loan Files are being released for servicing reasons, the
Servicer hereby certifies that it shall hold and retain possession or control,
as applicable, of such Timeshare Loan Files in trust for the benefit of the
Indenture Trustee solely for the purposes provided in the Indenture. The
Servicer hereby agrees that it shall not cause or permit the Timeshare Loan
Files to be subject to, or encumbered by, any claim, liens, security interest,
charges, writ of attachment or other impositions and nor shall the Servicer
assert or seek to assert any claims or rights of set-off to or against the
Timeshare Loan Files or any proceeds thereof. The Servicer shall return all
Timeshare Loan Files when the need therefor no longer exists (but in any event
within 20 days from the date of its receipt of such Timeshare Loan Files) unless
such Timeshare Loan Files may be released for other reasons permitted by the
Indenture. The Servicer shall keep the Timeshare Loan Files and any proceeds
separate and distinct from all other property in the Servicer’s possession,
custody or control.

B-2
KL2 2900728.7

--------------------------------------------------------------------------------




The Servicer hereby certifies that this Request shall not cause the aggregate of
the outstanding Loan Balances of the related Timeshare Loans released to the
Servicer to exceed 5% of the Aggregate Loan Balance.
 
DIAMOND RESORTS FINANCIAL SERVICES, INC.,
as Servicer
By:                  
Name:                  
Title:                  

Copy to:


Diamond Resorts Issuer 2008 LLC, as Issuer
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel


If the consent of the [Indenture Trustee/Administrative Agent] is required
pursuant to Section 1.3 of the Custodial Agreement:


Consented and agreed:


[WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee
By:                        
Name:                        
Title:                        



B-3
KL2 2900728.7

--------------------------------------------------------------------------------






CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent
By:                        
Name:                        
Title:                        ]



B-4
KL2 2900728.7

--------------------------------------------------------------------------------




SCHEDULE A


If this Request for Release applies to more than one Timeshare Loan File, in
lieu of attaching a printed Schedule of Timeshare Loans to this Request for
Release, a computer file containing such Schedule of Timeshare Loans has been
delivered by the Servicer by electronic transmission to the Custodian, on or
before the date of this Request for Release, and the Custodian has acknowledged,
by electronic mail to the Servicer, receipt of and ability to open such computer
file.







B-5
KL2 2900728.7

--------------------------------------------------------------------------------




EXHIBIT C
SERVICER AUTHORIZED PERSONS


Wells Fargo Bank, National Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, Minnesota 55414
Attention: Vault Release Department
Fax: (612) 667-1080
Email: abs.custody.vault@wellsfargo.com
Re:
Sixth Amended and Restated Custodial Agreement dated as of June 26, 2015 (the
“Custodial Agreement”), among Wells Fargo Bank, National Association, as
Custodian, Diamond Resorts Issuer 2008 LLC, as Issuer, Wells Fargo Bank,
National Association, as Indenture Trustee for the benefit of the Noteholders,
Credit Suisse AG, New York Branch, as Administrative Agent, and Diamond Resorts
Financial Services, Inc., as Servicer

Pursuant to Section 2.4(d) of the Custodial Agreement, you are hereby notified
that the following persons shall be authorized representatives of the Servicer
from whom you may receive notices from and deliver notices to in accordance with
the provisions of the Custodial Agreement:
Name
Title
Signature and Email Address
David Womer
President


Email:
Brad Holtel
Director of Operations


Email:
Henry Velez
Manager Portfolio Management


Email:
Kate Gingras
Director of Reporting


Email:
Eric Bantug
Portfolio Supervisor


Email:










C-1
KL2 2900728.7

--------------------------------------------------------------------------------




 
DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer






By:                  
Name: David Womer
Title: President








C-2
KL2 2900728.7

--------------------------------------------------------------------------------




EXHIBIT D
See attached pdf



D-1
KL2 2900728.7